


EXECUTION COUNTERPART









AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




dated as of June 30, 2004




among




DOLLAR GENERAL CORPORATION

as Borrower







THE LENDERS FROM TIME TO TIME PARTIES HERETO




KEYBANK NATIONAL ASSOCIATION

and BANK OF AMERICA, N.A.,

as Co-Syndication Agents,




U.S. BANK NATIONAL ASSOCIATION

and AMSOUTH BANK,

as Co-Documentation Agents,




and




SUNTRUST BANK

as Administrative Agent

























====================================================================







SUNTRUST ROBINSON HUMPHREY,

a division of SunTrust Capital Markets, Inc.,

as Sole Lead Arranger




#







[Amended and Restated

Revolving Credit Agreement]






TABLE OF CONTENTS

ARTICLE I DEFINITIONS; CONSTRUCTION

1

    

Section 1.1.

Definitions

1

 

Section 1.2.

Classifications of Loans and Borrowings

21

 

Section 1.3.

Accounting Terms and Determination

21

 

Section 1.4.

Terms Generally

21

  

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

22

    

Section 2.1.

General Description of Facilities

22

 

Section 2.2.

Revolving Loans

22

 

Section 2.3.

Procedure for Revolving Borrowings

22

 

Section 2.4.

Swingline Loans

23

 

Section 2.5.

Procedure for Swingline Borrowings

23

 

Section 2.6.

Funding of Revolving Borrowings

25

 

Section 2.7.

Interest Elections for Revolving Borrowings

25

 

Section 2.8.

Optional Reduction and Termination of Commitments

26

 

Section 2.9.

Repayment of Loans

27

 

Section 2.10.

Evidence of Indebtedness

27

 

Section 2.11.

Optional Prepayments

27

 

Section 2.12.

Mandatory Prepayments

28

 

Section 2.13.

Interest on Loans

28

 

Section 2.14.

Fees

29

 

Section 2.15.

Computation of Interest and Fees

30

 

Section 2.16.

Inability to Determine Interest Rates

30

 

Section 2.17.

Illegality

30

 

Section 2.18.

Increased Costs

31

 

Section 2.19.

Funding Indemnity

32

 

Section 2.20.

Taxes

32

 

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

34

 

Section 2.22.

Mitigation of Obligations

36

 

Section 2.23.

Letters of Credit

36

 

Section 2.24.

Increase in Revolving Commitments

41

  

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

42

    

Section 3.1.

Conditions To Effectiveness

42

 

Section 3.2.

Each Credit Event

44

 

Section 3.3.

Delivery of Documents

45

  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

45

    

Section 4.1.

Existence; Power

45

 

Section 4.2.

Organizational Power; Authorization

45

 

Section 4.3.

Governmental Approvals; No Conflicts

45

 

Section 4.4.

Financial Statements

46

 

Section 4.5.

Litigation and Environmental Matters

46

 

Section 4.6.

Compliance with Laws

47

 

Section 4.7.

Investment Company Act, Etc.

47

 

Section 4.8.

Taxes

47

 

Section 4.9.

Margin Regulations

47

 

Section 4.10.

ERISA

47

 

Section 4.11.

Ownership of Property

48

 

Section 4.12.

Insurance

49

 

Section 4.13.

Disclosure

49

 

Section 4.14.

Labor Relations

50

 

Section 4.15.

Status of Certain Agreements and Other Matters

50

 

Section 4.16.

Subsidiaries

50

  

ARTICLE V AFFIRMATIVE COVENANTS

51

    

Section 5.1.

Financial Statements and Other Information

51

 

Section 5.2.

Notices of Material Events.

52

 

Section 5.3.

Existence; Conduct of Business

53

 

Section 5.4.

Compliance with Laws, Etc.

53

 

Section 5.5.

Payment of Taxes and Other Obligations

53

 

Section 5.6.

Books and Records

54

 

Section 5.7.

Visitation, Inspection, Etc.

54

 

Section 5.8.

Maintenance of Properties; Insurance

54

 

Section 5.9.

Use of Proceeds and Letters of Credit

54

 

Section 5.10.

Additional Subsidiaries

54

  

ARTICLE VI FINANCIAL COVENANTS

55

    

Section 6.1.

Adjusted Funded Debt to EBITDAR Ratio

55

 

Section 6.2.

EBITR to Interest and Rents Ratio

55

 

Section 6.3.

Funded Debt to EBITDA Ratio

56

 

Section 6.4.

Consolidated Net Worth

56

  

ARTICLE VII NEGATIVE COVENANTS

56

    

Section 7.1.

Indebtedness

56

 

Section 7.2.

Liens

57

 

Section 7.3.

Fundamental Changes

58

 

Section 7.4.

Investments, Loans, Etc.

59

 

Section 7.5.

Restricted Payments

60

 

Section 7.6.

Sale of Assets

60

 

Section 7.7.

Transactions with Affiliates

61

 

Section 7.8.

Restrictive Agreements

61

 

Section 7.9.

Sale and Leaseback Transactions

61

 

Section 7.11.

Hedging Transactions

62

 

Section 7.12.

Actions Relating to Indenture and Senior Notes

62

 

Section 7.13.

Accounting Changes

62

  

ARTICLE VIII EVENTS OF DEFAULT

62

    

Section 8.1.

Events of Default

62

  

ARTICLE IX THE ADMINISTRATIVE AGENT

65

    

Section 9.1.

Appointment of Administrative Agent; Status of Issuing Bank

65

 

Section 9.2.

Nature of Duties of Administrative Agent

66

 

Section 9.3.

Lack of Reliance on the Administrative Agent

67

 

Section 9.4.

Certain Rights of the Administrative Agent

67

 

Section 9.5.

Reliance by Administrative Agent

67

 

Section 9.6.

The Administrative Agent in its Individual Capacity

67

 

Section 9.7.

Successor Administrative Agent

68

  

ARTICLE X MISCELLANEOUS

68

    

Section 10.1.

Notices

68

 

Section 10.2.

Waiver; Amendments

70

 

Section 10.3.

Expenses; Indemnification

70

 

Section 10.4.

Successors and Assigns

72

 

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

74

 

Section 10.6.

WAIVER OF JURY TRIAL

75

 

Section 10.7.

Right of Setoff




75

 

Section 10.8.

Counterparts; Integration

76

 

Section 10.9.

Survival

76

 

Section 10.10.

Severability

76

 

Section 10.11.

Confidentiality

76

 

Section 10.12.

Interest Rate Limitation

77

 

Section 10.13.

Amendment and Restatement

77




EXHIBITS

Exhibit A-1

Form of Revolving Credit Note

Exhibit A-2

Form of Swingline Note

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Amended and Restated Guaranty Agreement

Exhibit D

Form of Amended and Restated Contribution Agreement

Exhibit 2.3

Form of Notice of Revolving Borrowing

Exhibit 2.5

Form of Notice of Swingline Borrowing

Exhibit 2.9

Form of Continuation/Conversion

Exhibit 2.23

Form of LC Notice










SCHEDULES:




Schedule 1.1-A

Applicable Margins and Applicable Percentages

Schedule 4.5

Litigation and Environmental Matters

Schedule 4.10



ERISA Exceptions



Schedule 4.16         Subsidiaries

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

Schedule 7.4

Existing Investments










AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of June 30, 2004, by and among DOLLAR GENERAL CORPORATION, a
Tennessee corporation (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (the “Lenders”), SUNTRUST BANK, in
its capacities as Issuing Bank (the “Issuing Bank”) and as Administrative Agent
(the “Administrative Agent”) for the Lenders, KEYBANK NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A., as Co-Syndication Agents for the Lenders (the
“Syndication Agents”), and U.S. BANK NATIONAL ASSOCIATION and AMSOUTH BANK, as
Co-Documentation Agents for the Lenders (the “Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and certain other banks and financial
institutions, and the Administrative Agent are parties to a certain Revolving
Credit Agreement dated as of June 21, 2002, as amended by a certain First
Amendment to 3-Year Revolving Credit Agreement dated as of December 12, 2003 (as
so amended, the “Existing Credit Agreement”), pursuant to which a $300,000,000
revolving credit facility in favor of the Borrower was established;

WHEREAS, the Borrower has requested that the Aggregate Revolving Commitment
Amount under the Existing Credit Agreement be reduced to $250,000,000 and that
certain other amendments be made to the Existing Credit Agreement;

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement in order to effect such reduction and other amendments to the Existing
Credit Agreement, all subject to the terms, conditions, and requirements of this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1.

Definitions.  In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” shall mean the acquisition by any of the Borrower or its
Subsidiaries of any of the following:  (i) the controlling interest in any
Person, (ii) the capital stock or other equity securities or ownership interests
in any Subsidiary not already owned by the Borrower or any of its Subsidiaries,
and (iii) all or substantially all of the assets of any Person or a division,
line of business, or business segment of any Person.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the amount of the Aggregate
Revolving Commitments in effect from time to time.  Upon the effectiveness of
this Agreement on the Restatement Date, the Aggregate Revolving Commitment
Amount shall equal $250,000,000.

“Aggregate Revolving Commitments” shall mean at any time, collectively, all
Revolving Commitments of all Lenders in effect at such time.  

“Agreement” shall mean this Amended and Restated Revolving Credit Agreement, as
the same may be further amended, restated, and supplemented from time to time.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office through which its Loans of such Type are to be
made and maintained.

“Applicable Margin” shall mean, with respect to all Loans outstanding on any
date, the percentage rate per annum determined by reference to the then
applicable Ratio of Consolidated Funded Debt to Consolidated EBITDA as set forth
on the Pricing Grid, with such percentage rate being subject to adjustment
(upwards or downwards, as appropriate) quarterly based on the ratio of the
Borrower’s Consolidated Funded Debt (as of the end of the most recent Fiscal
Quarter) to the Borrower’s Consolidated EBITDA (calculated for the most recent
Fiscal Quarter then ending and the immediately preceding three Fiscal Quarters).
 Such ratio shall be determined from the then most recent annual or quarterly
financial statements of the Borrower delivered by the Borrower pursuant to
Section 5.1(a) or 5.1(b) and the compliance certificate delivered by the
Borrower pursuant to Section 5.1(c).  The adjustment, if any, to the Applicable
Margin shall be effective for all purposes under this Agreement on and after the
second Business Day following the delivery to the Administrative Agent of such
financial statements and compliance certificate (the “Adjustment Effective
Date”).  If the Borrower shall at any time fail to furnish to the Administrative
Agent such financial statements and compliance certificate within the applicable
time limitations specified by Section 5.1, then the Applicable Margin shall be
the respective percentage rates shown for Level I on the Pricing Grid and shall
apply from the date of such failure until the second Business Day after such
financial statements and compliance certificate are so delivered.
 Notwithstanding anything to the contrary contained herein (i) at all such times
as the Borrower maintains an Investment Grade Rating, the percentage rates shown
on the Pricing Grid shall be reduced by an amount equal to the applicable
Investment Grade Adjustment, and (ii) on and after the Restatement Date, the
Applicable Margin shall be deemed to be 1.25% per annum until the Adjustment
Effective Date immediately following the Borrower’s Fiscal Quarter ending July
30, 2004, and thereafter the Applicable Margin will be adjusted as provided
herein.

“Applicable Percentage” shall mean, with respect to the Commitment Fee, as of
any date, the percentage rate per annum determined by reference to the then
applicable Ratio of Consolidated Funded Debt to Consolidated EBITDA as set forth
on the Pricing Grid, with such percentage rate being subject to adjustment
(upwards or downwards, as appropriate) quarterly based on the ratio of the
Borrower’s Consolidated Funded Debt (as of the end of the most recent Fiscal
Quarter) to the Borrower’s Consolidated EBITDA (calculated for the most recent
Fiscal Quarter then ending and the immediately preceding three Fiscal Quarters).
 Such ratio shall be determined from the then most recent annual or quarterly
financial statements of the Borrower delivered by the Borrower pursuant to
Section 5.1(a) or 5.1(b) and the compliance certificate delivered by the
Borrower pursuant to Section 5.1(c).  The adjustment, if any, to the Applicable
Percentage shall be effective for all purposes under this Agreement on and after
each Adjustment Effective Date.  If the Borrower shall at any time fail to
furnish to the Administrative Agent such financial statements and compliance
certificate within the applicable time limitations specified by Section 5.1,
then the Applicable Percentage shall be the percentage rate shown for Level I on
the Pricing Grid and shall apply from the date of such failure until the second
Business Day after such financial statements and compliance certificate are so
delivered.  Notwithstanding anything to the contrary contained herein (i) at all
such times as the Borrower maintains an Investment Grade Rating, the percentage
rates shown on the Pricing Grid shall be reduced by an amount equal to the
applicable Investment Grade Adjustment, and (ii) on and after the Restatement
Date, the Applicable Percentage shall be deemed to be 0.20% per annum until the
Adjustment Effective Date immediately following the Borrower’s Fiscal Quarter
ending July 30, 2004, and thereafter the Applicable Percentage will be adjusted
as provided herein.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender
or (iii) an entity or an Affiliate of an entity that administers or manages a
Lender, and that in any case has been approved by the Administrative Agent and
the Issuing Bank hereunder.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Restatement Date to the
Revolving Commitment Termination Date.

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
inter­est at, above or below the Administrative Agent’s prime lending rate.
 Each change in the Administrative Agent’s prime lending rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in case of Eurodollar
Loans, as to which a single Interest Period is in effect or (ii) a Swingline
Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close, and  (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or a notice with respect to any of the foregoing,
any day on which dealings in Dollars are carried on in the London interbank
market.

“Capital Lease Debt Obligations” shall mean, with respect to any Capital Lease
Obligations of the Borrower or any Subsidiary, the debt obligations incurred by
the lessor under any such capital lease to finance the property or properties
subject to such capital lease and secured by an assignment of the lease or
rental payments due from the Borrower or any Subsidiary under such capital
lease.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
acting in concert acquiring beneficial ownership of 30% or more of the
outstanding shares of the voting stock of the Borrower; (iii) during any period
of 12 consecutive calendar months, Continuing Directors shall cease to
constitute a majority of the board of directors of the Borrower, or (iv) any
event or condition shall occur or exist which, pursuant to the terms of any
change of control provision, requires or permits the holder(s) of Indebtedness
of any Loan Party which individually or in the aggregate is equal to or exceeds
$10,000,000 to require that such Indebtedness be redeemed, repurchased,
defeased, prepaid or repaid, in whole or in part, or the maturity of such
Indebtedness to be accelerated in any respect.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans, and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean June 21, 2002.

 “Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 “Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Commitment Fee” shall mean the commitment fee described in Section 2.14(b).

“Consolidated Adjusted Funded Debt” shall mean, as of any date of determination
for the Borrower and its Subsidiaries on a consolidated basis, the sum of (i)
Consolidated Funded Debt as of such date and, (ii) without duplication, the
present value (determined based on a discount rate of ten percent (10%) in
accordance with discounted present value analytical technology) as of such date,
of all remaining payments due under leases and financing obligations (excluding
capital leases and financing obligations already included in the calculation of
Consolidated Funded Debt), whether for retail stores, distribution centers,
administrative office space, furniture, fixtures, equipment, or other tangible
assets, in each case determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period, plus (ii) to the extent deducted in determining the Consolidated Net
Income for such period, (x) Consolidated Interest Expense, (y) income tax
expense, and (z) all depreciation and amortization for such period, in each case
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated EBITDA for such period,
and (ii) to the extent deducted in determining Consolidated Net Income for such
period, Consolidated Rent Expense for such period, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period, plus (ii) to the extent deducted in determining the Consolidated Net
Income for such period (x) Consolidated Interest Expense, (y) income tax
expense, and (z) Consolidated Rent Expense, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Funded Debt” shall mean, as of any date of determination, all
outstanding Indebtedness of the Borrower and its Subsidiaries on a consolidated
basis (other than in respect of commercial letters of credit and Indebtedness of
the types described in clause (xi) of the definition of the term Indebtedness),
including without limitation, all Obligations.

 “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense (net of interest income),
including without limitation, the interest component of any payments in respect
of capital leases capitalized or expensed during such period (whether or not
actually paid during such period, and any program costs incurred in respect of
any accounts receivable securitization or other financing arrangement), plus
(ii) the net amount payable (or minus the net amount receivable) with respect to
Hedging Obligations during such period (whether or not actually paid or received
during such period).

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (i) the
income of any Person (other than the Borrower) in which any other Person (other
than the Borrower or any Subsidiary) owns an equity interest in excess of 10%,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of the Subsidiaries during such period, (ii) any
extraordinary items of gain or loss, and (iii) the income or loss of any Person
or business accrued prior to the date such Person or business is included in the
results of operations of the Borrower and its Subsidiaries, in each case as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of any date of determination, the
shareholders’ equity of the Borrower, as set forth or reflected on the most
recent consolidated balance sheet of the Borrower prepared in accordance with
GAAP, but excluding any redeemable preferred stock.

“Consolidated Rent Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of all rental payments (including both
minimum and contingent rents) during such period in respect of all lease
agreements and financing obligations (excluding any amounts in respect of
capital leases or financing obligations included in the calculation of
Consolidated Interest Expense for such period), whether for retail stores,
distribution centers, administrative office space, furniture, fixtures,
equipment, or other tangible assets.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Contribution Agreement” shall mean that certain Amended and Restated
Contribution Agreement dated as of the date of this Agreement executed by the
Borrower, the Guarantors, and the Administrative Agent substantially in the form
of Exhibit D, as the same may be amended, restated or supplemented from time to
time.

“Continuing Directors” shall mean, with respect to any period of twelve (12)
consecutive calendar months, any member of the board of directors of the
Borrower who (a) was a member of such board of directors on the first day of
such period or (b) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board of directors at the time of such nomination or election.

“Debt Rating” shall mean the Moody’s Rating and the S&P’s Rating, as the case
may be.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning assigned to such term in Section
2.13(b).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent, the Issuing Bank, and unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment to an Eligible Assignee is required hereunder, the Borrower shall be
deemed to have given its consent five Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

“Environmental Indemnity Agreement” shall mean the Hazardous Materials Indemnity
Agreement dated as of June 21, 2002 executed by the Borrower and certain of the
Guarantors in favor of SunTrust Bank, as collateral agent, and the Lenders, as
the same may be amended, restated and supplemented from time to time.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material, or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall  mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by any United States local,
state or federal governmental authority, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its Applicable Lending Office is
located, or any nation within which such jurisdiction is located, or any
political subdivision thereof, (ii) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction described in
the preceding clause (i), and (iii) in the case of a Non-U.S. Lender, any
withholding tax that (x) is imposed on amounts payable to such Non-U.S. Lender
at the time such Non-U.S. Lender becomes a party to this Agreement, (y) is
imposed on amounts payable to such Non-U.S. Lender at any time that such
Non-U.S. Lender designates a new Applicable Lending Office, other than taxes
that have accrued prior to the designation of such new Applicable Lending Office
that are otherwise not Excluded Taxes, and (z) is attributable to such Non-U.S.
Lender’s failure to comply with Section 2.20(e).

“Existing Credit Agreement” shall mean that certain 3-Year Revolving Credit
Agreement dated as of June 21, 2002, by and among the Borrower, the lenders from
time to time party thereto and SunTrust Bank, as amended and in effect as of the
Restatement Date immediately prior to the effectiveness of this Agreement.

“Existing Letter of Credit” shall mean the irrevocable letter of credit issued
by SunTrust Bank as Issuing Bank and outstanding as of the Restatement Date
under the Existing Credit Agreement as described on Schedule 1.1-E, together
with all extensions, renewals, modifications and replacements thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of May 21, 2004,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by the
Borrower.

“Fiscal Quarter” shall mean a fiscal quarter of the Borrower.

“Fiscal Year” shall mean a fiscal year of the Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is not a U.S. Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“GCIC” shall mean The Greater Cumberland Insurance Company, a Vermont
corporation and wholly owned Subsidiary of the Borrower, or any other wholly
owned Subsidiary of the Borrower succeeding GCIC after the Restatement Date as
the so-called “captive” insurance company for the Borrower and its other
Subsidiaries and performing the services described in Section 7.3(b).

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guaranty Agreement” shall mean that certain Amended and Restated Guaranty
Agreement dated as of the Restatement Date executed by the Guarantors in favor
of the Administrative Agent for the benefit of the Lenders, substantially in the
form of Exhibit C, as amended, restated, supplemented or otherwise modified from
time to time.

“Guarantors” shall mean each U.S. Subsidiary (other than DGC Holdings, LLC so
long as its sole purpose is to hold no more than 1% of the stock of Dollar
General Global Sourcing, a company organized in Hong Kong) of the Borrower now
existing or hereafter acquired, and each Foreign Subsidiary becoming a Guarantor
as provided in the last sentence of Section 5.10(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, unwinds, buy backs, reversals, terminations or
assignments of any Hedging Transactions, and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions and replacements for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables and other accrued expenses
incurred in the ordinary course of business on terms customary in the trade);
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of standby letters of credit, acceptances
or similar extensions of credit, (vii) all Guarantees by such Person of any type
of Indebtedness of others described in this definition, (viii) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person; provided that the
amount of any Indebtedness of others that constitutes Indebtedness of such
Person solely by reason of this clause (viii) shall not for purposes of this
Agreement exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien, (ix) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any capital stock or partner, member or other ownership interests of such
Person or any Subsidiary or other Affiliate of such Person, in each case where
the holder of such capital stock or member or other ownership interests may
require such purchase, redemption, retirement or other acquisition to be
effected prior to the Revolving Commitment Termination Date, (x) all Off-Balance
Sheet Liabilities of such Person, and (xi) all Hedging Obligations of such
Person.  

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indenture” shall mean, collectively, that certain Indenture, dated as of June
21, 2000, by and among the Borrower, as issuer, the Guarantors, as Guarantors,
and First Union National Bank, as trustee, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed or
extended as permitted herein.

“Information Memorandum” shall mean the Confidential Executive Summary dated May
2004 relating to the Borrower and the transactions contemplated by this
Agreement and the other Loan Documents.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months as the Borrower may elect; provided, that:

(i)

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Pe­riod shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(iii)

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no nu­merically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and

(iv)

no Interest Period may extend beyond the Revolving Commitment Termination Date.

“Investment Grade Adjustment”  shall mean (i) with respect to the Applicable
Margin, a reduction in the applicable percentage by an amount equal to 0.125%,
and (ii) with respect to the Applicable Percentage, a reduction in the
applicable percentage by an amount equal to 0.025%.

“Investment Grade Rating” shall mean a Moody’s Rating of Baa3 or better, or an
S&P Rating of BBB- or better, as either such rating be in effect from time to
time.

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.23.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $75,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposures for all Lenders at such time.

“LC Notice” shall have the meaning assigned to such term in Section 2.23(b).

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and, unless the context otherwise requires, shall include the
Swingline Lender.

“Letter of Credit” shall mean any stand-by or trade letter of credit issued
pursuant to Section 2.23 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.

“Level” shall mean the respective category assigned to each applicable ratio of
Consolidated Funded Debt to Consolidated EBITDA as set forth on the Pricing
Grid, being Levels I through VI.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Market
Services (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s interest
settlement rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or, if such Page 3750 is un­available for any reason at such time, the rate
which appears on the Reuters Screen ISDA Page as of such date and such time;
provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in Dollars are offered to the Administrative
Agent two (2) Business Days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 10:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent.

“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agree­ment, the Notes (if any),
the LC Documents, the Environmental Indemnity Agreement, all Notices of
Borrowing, all LC Notices, all Notices of Conversion/Continuation, and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the results of
operations, finan­cial condition or assets of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Loan Parties to perform their
respective obligations under the Loan Documents, (iii) the rights and remedies
of the Administrative Agent, the Issuing Bank, the Swingline Lender, or the
Lenders under any of the Loan Documents, or (iv) the legality, validity or
enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $20,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of any Hedging Obligation at any
time shall be the Net Mark-to-Market Exposure of such Hedging Obligation at such
time.

“Material Property” shall mean each of the corporate headquarters and executive
office buildings and related real properties, and distribution center buildings
and related real properties.

“Moody’s” shall mean Moody’s Investors Service, Inc and its successors.

“Moody’s Rating” shall mean, at any time, the rating assigned by Moody’s to the
Borrower’s senior unsecured long-term, non-credit enhanced debt at such time or,
if such rating is not then available, Moody’s long-term unsecured debt issuer
rating of the Borrower then in effect.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.   “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction was to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of such date of determination).

“New Store Development Program” shall mean the Borrower’s program, commencing
after the Restatement Date, for developing new retail store properties to be the
subject of sale and leaseback transactions of the type described in Section 7.9.

“Non-U.S. Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

“Notice of Conversion/Continuation” shall have the meaning assigned to such term
in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning assigned to such term in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank and all Lenders pursuant to or in connection with this
Agreement, the Notes or any other Loan Document, including without limitation,
all principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owing to the Administrative Agent, any Lender or any of
their Affiliates incurred in respect of any interest accruing on the Loans, and
all obligations and liabilities incurred in connection with collecting and
enforcing the foregoing, together with all renewals, extensions, modifications
or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any obligations
created through asset securitization financing programs arranged for such
Person, (ii) any liabilities of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any Synthetic Lease Obligations, and (iv) any obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, in each case in an amount that would result if
such transaction had been treated as a borrowing, provided that any such
obligation described in the preceding clause (ii) or this clause (iv) shall not
include any liability pursuant to an obligation classified as an operating lease
for purposes of GAAP.

“Operating Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent and other amounts under any lease (or other arrangements
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as operating
leases on a balance sheet of such Person under GAAP.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement, any Note, or any other Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.4(d).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean

(i)

Liens imposed by law for taxes or special assessments not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii)

statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(iii)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liabilities to insurance carriers under
insurance or self-insurance arrangements;

(iv)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obli­gations
of a like nature, in each case in the ordinary course of business;

(v)

judgment and attachment Liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

(vi)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within six months from the date of
acquisition thereof;

(iii)

certificates of de­posit, bankers’ acceptances and time deposits maturing within
180 days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000;

(iv)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iii) above;

(v)

mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above;

(vi)

money market deposit accounts having the highest rating by either S&P or
Moody’s; and

(vii)

tax exempt bonds having the highest rating by either S&P or Moody’s and maturing
or having a rate re-set date at or within thirty-five days of the acquisition
thereof.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Grid” shall mean the table of applicable ratios of Consolidated Funded
Debt to Consolidated EBITDA and corresponding Applicable Margins and Applicable
Percentages set forth as Schedule 1.1-A attached to this Agreement.

“Pro Rata Share” shall mean, with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if no Revolving
Commitments are then outstanding, then Lenders having more than 50% of the
Revolving Credit Exposures of all Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws, partnership agreement, certificate of limited
partnership, articles of organization, limited liability company operating
and/or management agreement, or other organizational or governing documents of
such Person, and any law, treaty, rule or regulations, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

“Restatement Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.

“Restricted Payment” shall have the meaning assigned to such term in Section
7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on the signature
pages to this Agreement, or in the case of a Person becoming a Lender after the
Restatement Date, the amount of the assigned “Revolving Commitment” as provided
in the Assignment and Acceptance executed by such Person as an assignee, in each
case as the same may be increased or decreased pursuant to the terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) June 30,
2009, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8, and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure, and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A-1.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s and its successors.

“S&P Rating” shall mean, at any time, the rating assigned by S&P to the
Borrower’s senior unsecured long-term, non-credit enhanced debt at such time or,
if such rating is not then available, S&P’s issuer credit rating of the Borrower
then in effect.

“Senior Notes” shall mean, collectively, the Borrower’s 8 5/8% Notes due
June 15, 2010, in the aggregate principal amount of $200,000,000, issued
pursuant to the Indenture.  

 “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, part­nership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities  or other ownership
interests representing more than 50% of the equity  or more than 50% of  the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

“Swingline Commitment Termination Date” shall mean the date that is five (5)
Business Days prior to the Revolving Commitment Termination Date.

“Swingline  Exposure” shall mean, with respect to each Lender, the aggregate
principal amount of the Swingline Loans as to which such Lender is obligated
either to make Base Rate Loans or to purchase participations therein in
accordance with Section 2.5, which amount shall equal such Lender’s Pro Rata
Share of all outstanding Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank or any other Lender that may agree
to make Swingline Loans hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Loan Period” shall mean the period of time not more than 10 days,
specified by the Borrower in respect of a Swingline Loan requested to be made
bearing interest at a Swingline Quoted Rate.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit A-2.

“Swingline Quoted Rate” shall mean the rate of interest quoted by the Swingline
Lender, and accepted by the Borrower, with respect to a requested Swingline Loan
made pursuant to Section 2.5.

“Synthetic Lease” means a lease transaction under which (i) the lease will be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases that are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 “Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 “U.S. Subsidiary” shall mean a Subsidiary that is a United States person under
Section 7701(a)(3) of the Code.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2.

Classifications of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan” or
“Swingline Loan”) or by Type (e.g., a “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g., “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g., “Revolving Borrowing” or “Swingline
Borrowing”) or by Type (e.g., “Eurodollar Borrowing”) or by Class and Type
(e.g., “Revolving Eurodollar Borrowing”).

Section 1.3.

Accounting Terms and Determination.  Un­less otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered pursuant to Section
5.1(a); provided, that if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article VI to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies  the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.4.

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement, and (v) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.

General Description of Facilities.  Subject to and upon the terms and conditions
set forth herein, (i) the Lenders hereby establish in favor of the Borrower a
revolving credit facility pursuant to which each Lender severally agrees (to the
extent of such Lender’s Revolving Commitment) to make Revolving Loans to the
Borrower in accordance with Section 2.2, (ii) the Issuing Bank agrees to issue
Letters of Credit in accordance with Section 2.23, (iii) the Swingline Lender
agrees to make Swingline Loans in accordance with Section 2.4, (iv) each Lender
agrees to purchase a participation interest in the Swingline Loans as provided
in Section 2.5; and (v) each Lender agrees to purchase a participation interest
in the Letters of Credit as provided in Section 2.23; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.

Section 2.2.

Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Revolving Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment Amount.  During the Availability Period, the Borrower shall
be entitled to borrow, prepay and reborrow Revolving Loans in accordance with
the terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow any Loans should there exist a Default or Event of Default
(other than a reborrowing (x) consisting solely of a continuation of an existing
Eurodollar Borrowing for a new Interest Period of one (1) month at a time when
there exists a Default (but not an Event of Default), or (y) consisting solely
of a conversion of an existing Eurodollar Borrowing to a Base Rate Borrowing).

Section 2.3.

Procedure for Revolving Borrowings.  The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Revolving Borrowing substantially in the form of Exhibit 2.3 attached
hereto (a “Notice of Revolving Borrowing”) (x) prior to 12:00 noon (Atlanta,
Georgia time) on the requested date of each Base Rate Borrowing and (y) prior to
12:00 noon (Atlanta, Georgia time) at least three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each such Eurodollar Borrowing shall be not less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each such Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.5(b) and
Section 2.23(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
eight.  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4.

Swingline Loans.  Subject to and upon the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrower, from time
to time from the Restatement Date to the Swingline Commitment Termination Date,
in an aggregate principal amount outstanding at any time not to exceed the
lesser of (i) the Swingline Commitment then in effect and (ii) the difference
between the Aggregate Revolving Commitment Amount then in effect and the
aggregate Revolving Credit Exposures of all Lenders then existing.  The Borrower
shall be entitled to borrow, repay and reborrow Swingline Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow any Swingline Loans should there exist a Default or Event
of Default.

Section 2.5.

Procedure for Swingline Borrowings.

(a)

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Swingline Borrowing substantially
in the form of Exhibit 2.5 attached hereto (“Notice of Swingline Borrowing”)
prior to 12:00 noon (Atlanta, Georgia time) on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day), (iii) the account
of the Borrower to which the proceeds of such Swingline Loan should be credited,
and (iv) if the Borrower is requesting that such Swingline Loan accrue interest
based on a Swingline Quoted Rate, the requested Swingline Loan Period for such
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing, and the Swingline Lender and the
Borrower shall establish by mutual agreement the Swingline Quoted Rate.  Each
Swingline Loan shall accrue interest at the rate in effect for Base Rate Loans,
or if applicable, the Swingline Quoted Rate.  The aggregate principal amount of
each Swingline Loan shall be not less than $100,000 (or the remaining unused
amount of the Swingline Commitment, if less) or a larger multiple of $50,000, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
 The Swingline Lender will make the proceeds of each Swingline Loan available to
the Borrower in Dollars in immediately available funds at the account specified
by the Borrower in the applicable Notice of Swingline Borrowing not later than
3:00 p.m. on the requested date of such Swingline Loan.  At no time shall the
total number of Swingline Loans outstanding that bear interest based on a
Swingline Quoted Rate exceed three.

(b)

The Swingline Lender, at any time and from time to time in its sole discretion,
may, on behalf of the Borrower (which hereby irrevocably authorizes and directs
the Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing
to the Administrative Agent requesting the Lenders (including the Swingline
Lender) to make Base Rate Loans in an amount equal to their respective Pro Rata
Shares of the unpaid principal amounts of any Swingline Loans.  Each Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.6, which will be used solely for the repayment of such Swingline
Loans.

(c)

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions of Section 2.5(b), then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loans in an amount equal to its Pro Rata Share thereof on the date
that such Base Rate Borrowing should have occurred. On the date of such required
purchase, (i) each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender, and (ii) the Swingline Loan shall
thereafter bear interest at the rate in effect for Base Rate Loans.

(d)

Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.5(b) or
to purchase the participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition  which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof at the
Federal Funds Rate. Until such time as such Lender makes its required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of the unpaid participation for all purposes of the Loan
Documents.  In addition, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Loans and any other amounts
due to it hereunder to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section 2.5, until such amount has been purchased in full.

Section 2.6.

Funding of Revolving Borrowings.

(a)

Each Lender will make available each Revolving Loan to be made by it hereunder
on the proposed date thereof by wire transfer in immediately available funds by
1:00 p.m. (Atlanta, Georgia time) to the Administrative Agent at the Payment
Office.  The Administrative Agent will make such Revolving Loans available to
the Borrower by promptly crediting the amounts that it receives, in like funds
by the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated in writing by the
Borrower to the Administrative Agent.

(b)

Unless the Administrative Agent shall have been notified by any Lender prior to
5:00 p.m. one (1) Business Day prior to the date of a Revolving Borrowing in
which such Lender is participating that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to­gether with interest at the
Federal Funds Rate for up to two (2) days and thereafter at the rate specified
for such Borrowing.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing.  Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(c)

All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Revolving Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Revolving Loans
hereunder.

Section 2.7.

Interest Elections for Revolving Borrowings.

(a)

Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Revolving Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Revolving Borrowing.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Revolving Loans comprising
such Borrowing, and the Revolving Loans comprising each such portion shall be
considered a separate Borrowing.

(b)

To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 12:00
noon (Atlanta, Georgia time) on the requested date of a conversion into a Base
Rate Borrowing, and (y) prior to 12:00 noon (Atlanta, Georgia time) three (3)
Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Continuation/Conversion
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing), (ii)
the effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period.” If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month.  The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

(c)

If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if an Event of Default exists, unless the Administrative
Agent and each of the Lenders shall have otherwise consented in writing.  The
Borrower will pay any amounts due under Section 2.19 if Eurodollar Loans are
converted on a day that is not the last day of an Interest Period for such
Loans.  

(d)

Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly notify each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

Section 2.8.

Optional Reduction and Termination of Commitments.

(a)

Unless previously terminated, all Revolving Commitments shall terminate on the
Revolving Commitment Termination Date, and the Swingline Commitment shall
terminate on the Swingline Commitment Termination Date.

(b)

Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$10,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the outstanding Revolving Credit Exposures of all Lenders.

Section 2.9.

Repayment of Loans.  

(a)

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

(b)

The outstanding principal amount of each Swingline Loan shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the Swingline Loan Period of such Swingline Loan, and (ii) the Swingline
Commitment Termination Date.

Section 2.10.

Evidence of Indebtedness.

(a)

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and the Interest Period applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.7, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.7, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Loans, and (vi) both
the date and amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of the Loans and each Lender’s share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded subject to manifest
error; provided, that the failure or delay of any Lender or the Administrative
Agent in maintaining or making entries into any such record or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
(both principal and unpaid accrued interest) of such Lender in accordance with
the terms of this Agreement.

(b)

At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, the Swingline Note,
payable to the order of such Lender evidencing such Lender’s Loans.

Section 2.11.

Optional Prepayments.

(a)

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 12:00 noon (Atlanta, Georgia time) not less than three (3)
Business Days prior to any such prepayment, (ii) in the case of any prepayment
of any Base Rate Borrowing or any Swingline Borrowing, 12:00 noon (Atlanta,
Georgia time) on the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s share of any such
prepayment.  If such notice is given, the aggregate amount specified in such
notice shall be due and payable no later than one (1) Business Day after the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(c); provided, that if a
Eurodollar Borrowing or Swingline Borrowing is prepaid on a date other than the
last day of an Interest Period or Swingline Loan Period applicable thereto, the
Borrower shall also pay all amounts required pursuant to Section 2.19.  Each
partial prepayment of any Loan shall be in an amount that would be permitted in
the case of an advance of a Revolving Borrowing of the same Type pursuant to
Section 2.3 or in the case of a Swingline Loan pursuant to Section 2.5, as the
case may be.  Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.

Section 2.12.

Mandatory Prepayments.

(a)

If at any time the aggregate Revolving Credit Exposures of all Lenders exceed
the Aggregate Revolving Commitment Amount at such time, the Borrower shall
immediately prepay Loans (or, if no Loans are then outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.23(g)) in an aggregate amount equal to such excess.

(b)

The Borrower agrees to pay all accrued and unpaid interest on all amounts
prepaid pursuant to the requirements of this Section 2.12, together with any
amounts due in respect of such prepayment pursuant to Section 2.19.  Each
prepayment to be applied under this Agreement shall be applied ratably first to
the Base Rate Loans to the full extent thereof, and thereafter to Eurodollar
Loans to the full extent thereof.  

Section 2.13.

Interest on Loans.

(a)

The Borrower shall pay interest (i) on each Base Rate Loan at the Base Rate in
effect from time to time, and (ii) on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin in effect from time to time with respect to such
Base Rate Loan or Eurodollar Loan, as the case may be.  The Borrower shall pay
interest on each Swingline Loan, other than a Base Rate Loan, at the Swingline
Quoted Rate applicable to such Swingline Loan as in effect from time to time.

(b)

While an Event of Default exists or after acceleration, unless otherwise agreed
by the Required Lenders, the Borrower shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate otherwise applicable hereunder
for such Eurodollar Loans for the then-current Interest Period, plus an
additional 2% per annum until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate otherwise applicable hereunder for
Base Rate Loans, plus an additional 2% per annum.

(c)

Interest on the principal amount of all Loans shall accrue from and includ­ing
the date such Loans are made to but excluding the date of any repay­ment
thereof. Interest on all outstanding Base Rate Loans shall be payable quarterly
in arrears on the last day of each March, June, September and December, on the
Revolving Commitment Termination Date (in respect of Revolving Loans), and on
the Swingline Commitment Termination Date (in respect of Swingline Loans).
 Interest on all outstanding Eurodollar Loans shall be payable on the last day
of each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months, after the initial date of such Interest Period, and
on the Revolving Commitment Termination Date.  Interest on all outstanding
Swingline Loans, other than Base Rate Loans, shall be payable on the last day of
each Swingline Loan Period applicable thereto and on the Swingline Commitment
Termination Date.  Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  All Default Interest shall be payable on demand.

(d)

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly con­firmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14.

Fees.

(a)

The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent.

(b)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee (the “Commitment Fee”) which shall accrue at the
Applicable Percentage (determined daily in accordance with the Pricing Grid) on
the daily unused amount of the total Revolving Commitment of such Lender during
the Availability Period.  For purposes of the foregoing, outstanding LC Exposure
at any time shall be deemed to be usage of the Revolving Commitments at such
time, but outstanding Swing Line Loans shall not be deemed to constitute any
such usage at such time.

(c)

The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at the Applicable Margin for Eurodollar
Loans then in effect on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including without limitation
any LC Exposure that remains outstanding after the Revolving Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) in respect of each Letter of Credit issued and
outstanding during the Availability Period (or until the date that such Letter
of Credit is irrevocably cancelled, whichever is later), as well as the Issuing
Bank’s standard fees with respect to  issuance, amendment, renewal or extension
of any Letter of Credit or processing of drawings thereunder.

(d)

Accrued fees shall be payable quarterly in arrears on the last day of each
March, June, September and December, commencing on June 30, 2004 and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided, that any Commitment Fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.

Section 2.15.

Computation of Interest and Fees.  All computations of interest and fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable (to the extent computed on
the basis of days elapsed), except that, with respect to Base Rate Loans,
interest based on the prime lending rate hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, con­clusive and binding for all purposes.

Section 2.16.

Inability to Determine Interest Rates.  If prior to the commencement of any
Interest Period for any Eurodollar Borrowing,

(a)

the Administrative Agent shall have determined (which determination shall be
made in good faith and, absent manifest error, shall be final, conclusive and
binding upon all parties) that, by reason of circumstances affecting the
relevant interbank market, ad­equate means do not exist for ascertaining LIBOR
for such Interest Period, or

(b)

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate does not adequately and fairly reflect the cost to
such Lenders (or Lender, as the case may be) of making, funding or maintaining
their (or its, as the case may be) Eurodollar Loans for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) and a summary of the basis for such determination
to the Borrower and to the Lenders as soon as practicable thereafter.  Until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Loans or to continue or convert outstanding Loans
as or into Eurodollar Loans shall be suspended, and  (ii) all such affected
Eurodollar Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto unless the Borrower prepays such
Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, then such Borrowing shall be made as a Base
Rate Borrowing.

Section 2.17.

Illegality.  If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Eurodollar Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended.  In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
within such earlier period as required by law.  Notwithstanding the foregoing,
the affected Lender shall, prior to giving such notice to the Administrative
Agent, designate a different Applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

Section 2.18.

Increased Costs.

(a)

If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender or the Issuing Bank; or

(ii)

impose on any Lender or on the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;

and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender or the Issuing Bank, within five Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)

If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the ef­fect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
holding company) as a consequence of its obligations here­under or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
de­mand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.  

(c)

A certifi­cate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company, as the case may be, specified in
paragraph (a) or (b) of this Section, prepared in good faith and accompanied by
a statement describing in reasonable detail the basis for and calculation of
such increased cost, shall be delivered to the Borrower (with a copy to the
Administrative Agent) at the time of such Lender’s demand therefor and shall be
conclusive, absent manifest error.  

(d)

Subject to Section 2.21(f), failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation.

Section 2.19.

Funding Indemnity.  In the event of (i) the payment of any principal of a
Eurodollar Loan, or a Swingline Loan that is bearing interest at a Swingline
Quoted Rate, other than on the last day of the Interest Period or Swingline Loan
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion or continuation of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, or (iii) the failure by the Borrower
to borrow, prepay, convert or continue any Eurodollar Loan, or a Swingline Loan
that is bearing interest at a Swingline Quoted Rate, on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked) then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  Such compensation shall not
include the Applicable Margin, but without limiting the foregoing, shall include
an amount equal to the excess, if any, of (x) the amount of interest that would
have otherwise accrued on the principal amount of such Eurodollar Loan or
Swingline Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan, or at the Swingline Quoted Rate applicable
to such Swingline Loan, as the case may be, for the period from the date of such
event to the last day of the then current Interest Period or Swingline Loan
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period or Swingline Loan Period for
such Loan) (excluding any Applicable Margin) less (y) the amount of interest (as
reasonably determined by such Lender) that would accrue on the principal amount
of such Loan for the same period if the Adjusted LIBO Rate or Swingline Quoted
Rate, as the case may be, were set on the date such Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Loan, provided that such Lender shall have delivered to the
Borrower a certificate setting forth in reasonable detail its calculation as to
any additional amount payable under this Section 2.19 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

Section 2.20.

Taxes.

(a)

Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable or attributable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the Issuing Bank (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)

The Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c)

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed or asserted by
any Governmental Authority paid where due by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)

Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
 Without limiting the generality of the foregoing, each Non-U.S. Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Non-U.S. Lender’s conduct of a trade or business in the United States,
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Non-U.S. Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest, (iii) Internal Revenue Service Form W-8
BEN, or any successor form prescribed by the Internal Revenue Service, together
with a certificate (A) establishing that the payment to the Non-U.S. Lender
qualifies as “portfolio interest” exempt from U.S. withholding tax under Code
section 871(h) or 881(c), and (B) stating that (1) the Non-U.S. Lender is not a
bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Non-U.S. Lender, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that section, (2) the Non-U.S. Lender is not a 10% shareholder of
the Borrower within the meaning of Code section 871(h)(3) or 881(c)(3)(B), and
(3) the Non-U.S. Lender is not a controlled foreign corporation that is related
to the Borrower within the meaning of Code section 881(c)(3)(C), or (iv) such
other Internal Revenue Service forms as may be applicable to the Non-U.S.
Lender, including Forms W-8 IMY or W-8 EXP.  Each such Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent such forms on or before the
date that it becomes a party to this Agreement (or in the case of a Participant,
on or before the date such Participant purchases the related participation).  In
addition, each such Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each such Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).

(f)

If the Administrative Agent, any Lender or the Issuing Bank receives a refund in
respect of Taxes for which the Borrower has made additional payments pursuant to
this Section 2.20, the Administrative Agent, Lender or the Issuing Bank, as the
case may be, shall promptly pay such refund (together with any interest with
respect thereto received from the relevant Governmental Authority) to the
Borrower (but only to the extent of additional payments actually made by the
Borrower pursuant to this Section 2.20 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, Issuing Bank or applicable Lender, as the case may be,
with respect thereto, provided, that the Borrower agrees promptly to return such
refund (together with any interest and penalties (other than penalties imposed
on the Administrative Agent, Issuing Bank, or Applicable Lender, as the case may
be, in respect of a filing determined by the relevant Governmental Authority to
have been made by such Person in bad faith and without the consent or approval
of the Borrower) with respect thereto due to the relevant Governmental
Authority) (free of all Indemnified Taxes or Other Taxes) to the Administrative
Agent, the applicable Lender or the Issuing Bank, as the case may be, upon
receipt of a notice that such refund is required to be repaid to the relevant
Governmental Authority.  Notwithstanding anything to the contrary contained in
this Section 2.20(f), none of the Administrative Agent, Issuing Bank or the
Lenders shall have any obligation to disclose to the Borrower any of such
Person’s books, records, tax filings or any other information relating to its
Taxes that it deems confidential.

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to 1:00
p.m. (Atlanta, Georgia time), on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except (i) payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein, and (ii) that payments
pursuant to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension.  All payments hereunder shall be made in Dollars.

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with then-current banking industry practices on interbank
compensation.

(e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.6(b), 2.21(d), 2.23, or 10.3(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f)

The Borrower shall not be required to compensate or indemnify a Lender pursuant
to Sections 2.18, 2.19 or 2.20 for any increased costs loss, cost or any other
expense incurred more than one year prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs loss, cost
or any other expense and of such Lender’s intention to claim compensation
therefore; provided further that, if a Change in Law giving rise to such
increased costs loss, cost or any other expense is retroactive, then the one
year period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.22.

Mitigation of Obligations.  If any Lender requests compensation under Section
2.18, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.20, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.18 or
Section 2.20, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

Section 2.23.

Letters of Credit.

(a)

During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to this Section 2.23, agrees to issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire not later than the earlier of (x) the date
one year after the date of issuance of such Letter of Credit (or in the case of
any renewal or extension thereof, one year after such renewal or extension), and
(y) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date, (ii) each Letter of Credit shall be in a stated amount of at
least $1,000,000, and (iii) the Borrower may not request any Letter of Credit,
if, after giving effect to such issuance (A) the aggregate LC Exposures of all
Lenders would exceed the LC Commitment, or (B) the aggregate Revolving Credit
Exposures of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in such Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit.  Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation. Any Letter of Credit may provide for automatic renewal for
additional subsequent periods of 12-months (but in no event to a date which is
later than five (5) Business Days prior to the Revolving  Commitment Termination
Date).

(b)

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice
substantially in the form of Exhibit 2.23 attached hereto (an “LC Notice”) at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit , the name
and address of the beneficiary  thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that (i) such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve,
and (ii) the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c)

At least two Business Days prior to the issuance of any Letter of Credit, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof.  Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in Section 2.23(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d)

The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof.
 The Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing no
later than one (1) Business Day after the date designated for payment of the LC
Disbursement in the notice provided to the Borrower (together with interest
thereon from the date of payment of such LC Disbursements at the rate then
applicable to Base Rate Loans), without presentment, demand or other formalities
of any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 12:00 noon on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting the
Lenders to make a Base Rate Borrowing on the date on which such drawing is
honored in an exact amount due to the Issuing Bank; provided, that for purposes
solely of such Borrowing, the conditions precedent set forth in Section 3.2
hereof shall not be applicable. The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6.  The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.

(e)

If for any reason a Base Rate Borrowing may not be made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or  any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit,
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy or other insolvency proceeding, such Lender
will return to the Administrative Agent or the Issuing Bank any portion thereof
previously distributed by the Administrative Agent or the Issuing Bank to it.

(f)

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to paragraph (d) of this Section 2.23 on the due date therefor, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided, that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the interest rate set forth in Section 2.13(b).

(g)

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, or
as otherwise required pursuant to Section 2.12, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to the aggregate LC Exposures of all Lenders as of such date plus any accrued
and unpaid fees thereon; provided, that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon the
occurrence of any Event of Default with respect to the Borrower described in
subsection (g) or (h) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the reasonable discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such account.
 Moneys in such account shall applied by the Administrative Agent to reimburse
the Issuing Bank and the Lenders, as the case may be, for LC Disbursements for
which no reimbursement has been made and to the extent so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the
aggregate LC Exposures of all Lenders at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
so applied as aforesaid) shall be returned to the Borrower with three Business
Days after all Events of Default have been cured or waived.

(h)

The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i)

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii)

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction (it being understood that the foregoing shall not
be deemed to preclude the initiation and prosecution to conclusion by the
Borrower, in a separate legal proceeding, of any claim for damages against any
Person in respect of liability arising from such Person’s gross negligence or
willful misconduct);

(iii)

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv)

Payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document to the Issuing Bank that does not comply with the terms
of such Letter of Credit;

(v)

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

(vi)

The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence  arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing provisions of this Section 2.23(h) shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent not prohibited
by applicable law) suffered by the Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts or other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree, that in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(i)

Each Letter of Credit shall be subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time,  and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.

(j)

The parties acknowledge and agree that the Existing Letter of Credit shall, for
all purposes of this Agreement and the other Loan Documents, be deemed to be a
Letter of Credit to the same extent and with the same effect as if such Existing
Letter of Credit had been issued as a Letter of Credit pursuant to this Section
2.23 on the Restatement Date.

Section 2.24.

Increase in Revolving Commitments.

(a)

On not more than one occasion during any calendar year, the Borrower may submit
to the Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased up to a total amount not to exceed $400,000,000 (such
requested amount being the “Maximum Revolving Commitments”), and the
Administrative Agent shall promptly give notice of such request to each Lender
(the “Revolving Commitment Increase Notice”).  Within fifteen (15) Business Days
after its receipt from the Administrative Agent of a Revolving Commitment
Increase Notice, each Lender that desires to increase its Revolving Commitment
in response to such request (each such Lender, a “Consenting Lender”) shall
deliver written notice to the Administrative Agent of its election to increase
its Revolving Commitment and the maximum amount of such increase (for each
Consenting Lender, its “Additional Revolving Commitment”), which may not be
larger than the excess of (a) the Maximum Revolving Commitments, over (b) the
Revolving Commitments then in effect.  The failure of any Lender to so notify
the Administrative Agent of its election and its Additional Revolving
Commitment, if any, shall be deemed to be a refusal by such Lender to increase
its Revolving Commitment.  If the sum of the Revolving Commitments then in
effect plus the aggregate Additional Revolving Commitments does not exceed the
Maximum Revolving Commitments, the Revolving Commitment of each Consenting
Lender shall be increased by its Additional Revolving Commitment as hereinafter
provided.  If the sum of the Revolving Commitments then in effect plus the
aggregate Additional Revolving Commitments exceeds the Maximum Revolving
Commitments, the Revolving Commitment of each Consenting Lender shall be
increased by an amount equal to the product of (i) such Consenting Lender’s
Additional Revolving Commitment multiplied by (ii) the quotient of (a) the
excess of (A) the Maximum Revolving Commitments, over (B) the Revolving
Commitments then in effect, divided by (b) the aggregate Additional Revolving
Commitments of all Consenting Lenders.  Any increase in the Revolving
Commitments shall be effective as of the date specified pursuant to Section
2.24(c); provided, that the Revolving Commitments may not at any time exceed the
Maximum Revolving Commitments.

(b)

If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.24(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitments from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (each a
“New Lender”).  Upon (i) the execution of a joinder agreement with respect to
this Agreement by such New Lender and acceptance thereof by the Administrative
Agent, (ii) the execution and delivery by the Borrower of any Notes requested by
the New Lender evidencing its Loans, and (iii) delivery of notice to the Lenders
by the Administrative Agent setting forth the effective date of the addition of
the New Lender(s) hereunder and the amount of such New Lender(s)’ Revolving
Commitment(s), such New Lender(s) shall be for all purposes Lender(s) party to
this Agreement to the same extent as if original parties hereto with Revolving
Commitment(s) as set forth on the joinder agreement executed by the New
Lender(s); provided, however, (i) the total Revolving Commitments of all Lenders
(including any New Lenders) shall not exceed in the aggregate the Maximum
Revolving Commitments, and (ii) the Revolving Commitments of all Lenders that
are parties hereto prior to the addition of any New Lender shall not be affected
by the addition of such New Lender.

(c)

Prior to any increase in the Revolving Commitments becoming effective pursuant
to this Section 2.24, Borrower shall deliver evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments and such opinions of counsel for the Borrower with respect
thereto as the Administrative Agent may reasonably request. Effective on the
date on which the increase in Revolving Commitments pursuant to this Section
2.24 takes effect, which date shall be mutually agreed upon by the Borrower, the
Administrative Agent, and each Lender or New Lender increasing or providing, as
the case may be, its Revolving Commitments, (i) all Loans outstanding hereunder
shall be converted into, and shall be advanced as, Eurodollar Loans or ABR Loans
(or both) as selected by the Borrower by notice to the Administrative Agent in
accordance with the provisions of Section 2.3 or 2.7, as the case may be, such
that all such Loans are held by the Lenders (including any New Lenders) in the
proportion of their Revolving Percentages, as determined taking into account the
increase in the Revolving Commitments, and (ii) each New Lender and each other
Lender increasing its Revolving Commitment shall advance any additional amounts
to be advanced by it hereunder, by making funds available to the Administrative
Agent, in immediately available funds, not later than 1:00 p.m. Atlanta, Georgia
time on such date.  After the Administrative Agent’s receipt of such funds, the
Administrative Agent shall disburse to the non-Consenting Lenders any resulting
repayments of such outstanding Loans.  If any conversion or payment of a
Eurodollar Loan pursuant to the foregoing provisions occurs on a day that is not
the last day of the applicable Interest Period, the provisions of Section 2.19
shall apply thereto.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1.

Conditions To Effectiveness. The amendment and restatement of the Existing
Credit Agreement as provided herein, and the obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder, shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

(a)

The Administrative Agent shall have received all fees and other amounts due and
payable to the Administrative Agent and the Lenders on or prior to the
Restatement Date, including reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or SunTrust Robinson Humphrey Capital Markets, a division
of SunTrust Capital Markets, Inc., as Sole Lead Arranger.

(b)

The Administrative Agent shall have received the following:

(i)

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii)

a duly executed Note payable to each Lender requesting such Note;

(iii)

the duly executed Guaranty Agreement and Contribution Agreement;

(iv)

payment in full of all Loans and all accrued interest, facility fees, letter of
credit fees, and other fees, expenses and amounts owing under the Existing
Credit Agreement through the Restatement Date;

(v)

evidence that satisfactory arrangements have been made for the cancellation,
termination, and releases of the real estate collateral documents and related
filings and registrations made pursuant to the conditions and requirements of
the Existing Credit Agreement;

(vi)

certificates of insurance, all in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering the properties of the Borrower and its Subsidiaries;

(vii)

a certificate of the Secretary or Assistant Secre­tary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors, or other comparable governing documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

(viii)

certified copies of the articles of incorporation or other organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be avail­able from the Secretary of State of the jurisdiction
of incorporation or formation of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

(ix)

the favorable written opinions of (i) Bass, Berry & Sims, PLC, (ii) Paul Frank &
Collins and (iii) Frost Brown & Todd LLC, each as counsel to the Loan Parties,
addressed to the Administrative Agent, the Issuing Bank, and each of the
Lend­ers, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(x)

a certificate, dated the Restatement Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;

(xi)

a certified copy of the Indenture and all modifications and amendments thereto;

(xii)

a duly executed Notice or Notices of Borrowing and/or Notice or Notices of
Conversion/Continuation, as applicable;

(xiii)

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired;

(xiv)

copies of the consolidated financial statements of Borrower and its Subsidiaries
for the 2004 and 2003 Fiscal Years, including balance sheets, income and cash
flow statements audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP and such other financial
information as the Administrative Agent may reasonably request;

(xv)

acknowledgments from those Persons that were “Lenders” under the Existing Credit
Agreement but are not Lenders under this Agreement, confirming as of the
Restatement Date their receipt of payment in full of all amounts then owing to
them under the Existing Credit Agreement, the termination of their respective
Commitments, and their ceasing to continue as Lenders that will be parties to
the Agreement after the effective time of the restatement and amendment of the
Existing Credit Agreement; and

(xvi)

such other docu­ments, certificates, information or legal opinions as the
Administrative Agent or the Required Lenders may reasonably request, all in form
and substance reasonably sat­isfactory to the Administrative Agent.

Section 3.2.

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing (other than a Borrowing consisting solely of a continuation or
a conversion of a Borrowing already then outstanding) and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:

(a)

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and

(b)

all representations and warranties of each Loan Party set forth  in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
 of such Letter of Credit, in each case before and after giving effect thereto;
and

(c)

since the date of the audited financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or is reasonably
likely to have a Material Adverse Effect.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.  The Borrower shall provide such additional
information and certificates as the Administrative Agent or the Required Lenders
may reasonably request in order to confirm satisfaction of such conditions.

Section 3.3.

Delivery of Documents.  All of the Loan Documents, certificates, legal opinions
and other documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders, and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.

Existence; Power.  Except as described on Schedule 4.1, the Borrower and each of
its Subsidiaries (i) is duly orga­nized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) ­has all requisite
corporate or other organizational power and authority to carry on its business
as now conducted, and (iii) is duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified is not reasonably likely to result in a
Material Adverse Effect.

Section 4.2.

Organizational Power; Authorization.  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party are within such
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational action, including if required, action of its
stockholders, partners, members, or other owners, as the case may be. This
Agreement and each other Loan Document have been duly executed and delivered by
the Borrower and the other Loan Parties, as the case may be, and constitute
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), en­forceable against it in accordance with their re­spective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

Section 4.3.

Governmental Approvals; No Conflicts.  The execution, delivery and performance
by the Borrower of this Agreement, and by each Loan Party of the other Loan
Documents to which it is a party (i) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect (ii)
will not violate any applicable law, rule or regulation or the charter, by-laws
or other organizational documents of the Borrower or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under the Indenture or any other indenture,
mortgage, loan or credit agreement, lease or financing agreement, or other
material agreement or instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (iv) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

Section 4.4.

Financial Statements.  The Borrower has furnished to each Lender (i) the audited
con­solidated balance sheet of the Borrower and its Subsidiaries as of January
30, 2004 and the related consolidated statements of income, shareholders’ equity
and cash flows for the Fiscal Year then ended prepared by Ernst & Young LLP, and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at April 30, 2004, and the related unaudited consolidated
statements of in­come and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer.  Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of op­erations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
notes in the case of the statements referred to in clause (ii).  None of the
Borrower or its Subsidiaries has any material contingent obligations or
liabilities, or material liabilities for known taxes, long-term leases or
unusual forward or long-term commitments required by GAAP to be reflected in the
foregoing financial statements or the notes thereto that are not so reflected.
 Since January 30, 2004 through the Restatement Date, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or are
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

Section 4.5.

Litigation and Environmental Matters.

(a)

Except as may be disclosed on Schedule 4.5, no litigation, investigation or
proceeding of or before any arbitra­tors, courts or other Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that is reasonably
likely to materially impair the value of any Material Properties or otherwise
have, either individually or in the aggregate, a Material Adverse Effect, or
(ii) that in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.

(b)

Neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become the
subject of any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, which in the case of any of the matters described in
the preceding clauses (i) through (iv) are reasonably likely to, individually or
in the aggregate, result in a Material Adverse Effect or are reasonably likely
to materially impair the value of any Material Properties.

Section 4.6.

Compliance with Laws.  The Borrower and each Subsidiary is in compliance with
all applicable laws, rules, regulations, judgments and orders of any
Governmental Authority except where non-compliance, either individually or in
the aggregate, is not reasonably likely to result in a Material Adverse Effect.

Section 4.7.

Investment Company Act, Etc.  Neither the Borrower nor any of its Subsidiaries
is (i) an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended, or (ii) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended, which prohibits its ability to incur or consummate the transactions
contemplated hereby, and neither the Borrower nor any Subsidiary is otherwise
subject to any other regulatory limitations  of any Governmental Authority
affecting its ability to incur or guarantee debt as contemplated hereby or by
any other Loan Document.

Section 4.8.

Taxes.  The Borrower and its Subsidiaries and each other Person for whose taxes
the Borrower or any Subsidiary could become liable have timely filed or caused
to be filed all Federal and state tax returns (except as noted in this Section
4.8) and all other material tax returns that are required to be filed by them,
and have paid all taxes (other than local and municipal taxes and assessments in
an aggregate amount not to exceed $1,000,000) shown to be due and payable on
such returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP.  As of the Restatement Date, the charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

Section 4.9.

Margin Regulations.  None of the proceeds of any of the Loans will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time and any successor
regulation, or for any purpose that would result in a violation of the
provisions of Regulation U.  If requested by the Administrative Agent or any
Lender, the Borrower will furnish the requesting party a statement to the
foregoing effect in conformity with the requirements of Regulation U.

Section 4.10.

ERISA.  Except as may be disclosed on Schedule 4.10:

(a)

None of the Borrower or its Subsidiaries or their respective ERISA Affiliates
maintains or contributes to, or has during the past five (5) years maintained or
contributed to, any Plan that is subject to Title IV of ERISA;

(b)

Each Plan maintained by the Borrower or any of its Subsidiaries or their
respective ERISA Affiliates has at all times been maintained, by their terms and
in operation, in compliance with all applicable laws, and none of such Persons
are subject to tax or penalty with respect to any such Plan, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Code, or any tax or penalty resulting from a loss of deduction
under Sections 162, 401, or 419 of the Code, where the failure to comply with
such laws, and such taxes and penalties, taken as a whole with all other
liabilities referred to in this Section 4.10, is in the aggregate reasonably
likely to have a Material Adverse Effect;

(c)

Neither the Borrower nor any of its Subsidiaries is subject to liabilities
(including Withdrawal Liabilities) with respect to any of its Plans or the Plans
of any of its ERISA Affiliates, including without limitation, any liabilities
arising from Title I or Title IV of ERISA, other than obligations to fund
benefits under an on-going Plan and to pay current contributions, expenses and
premiums with respect to such Plans, where such liabilities, taken as a whole
with all other liabilities referred to in this Section 4.10, is in the aggregate
reasonably likely to have a Material Adverse Effect;

(d)

The Borrower and its Subsidiaries and, with respect to any Plan that is subject
to Title IV of ERISA, each of their respective ERISA Affiliates, have made full
and timely payment of all amounts (i) required to be contributed under the terms
of each Plan and applicable law, and (ii) required to be paid as expenses of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) is reasonably likely to
have a Material Adverse Effect.  No Plan subject to Title IV of ERISA has an
“amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of
ERISA), determined as if such Plan terminated on any date on which this
representation and warranty is deemed made, in any amount which, taken as a
whole with all other liabilities referred to in this Section 4.10, is reasonably
likely to have a Material Adverse Effect if such amount were then due and
payable.  Neither the Borrower nor any of its Subsidiaries is subject to
liabilities with respect to post-retirement medical benefits in any amounts
which, taken as a whole with all other liabilities referred to in this Section
4.10, could have a Material Adverse Effect if such amounts were then due and
payable; and

(e)

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability  is reasonably
expected to occur, is reasonably likely to result in a Material Adverse Effect.
 The present value of  all accumulated  benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans.

Section 4.11.

Ownership of Property.

(a)

Each of the Borrower and its Subsidiaries has good and marketable fee simple
title to, or a valid leasehold interest in, all of its real property, and good
title to or valid leasehold interest in all of its personal property and other
assets, all as such real and personal property and assets are reflected in the
consolidated balance sheet of the Borrower described in clause (ii) of Section
4.4, except for properties or assets disposed of in the ordinary course of
business since such date or as otherwise permitted by the terms of this
Agreement and where the failure to hold such title, leasehold or possession is
not reasonably likely to have a Material Adverse Effect, and the Borrower and
its Subsidiaries enjoy peaceful and undisturbed possession under all of their
respective leases of real and personal property, except where the failure to
enjoy peaceful and undisturbed possession is not reasonably likely to have a
Material Adverse Effect.  None of such real or personal property or other assets
is subject to any Liens which secure obligations in excess of $250,000
individually or $5,000,000 in the aggregate as of the Restatement Date except as
described on Schedule 7.2 or other Permitted Encumbrances.

(b)

Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all  patents, trademarks, service marks, tradenames,
copyrights, franchises, licenses, and other intellectual property material to
its business, and the use thereof by the Borrower and its Subsidiaries does not
infringe on the rights of any other Person, except for any such infringements
that, individually or in the aggregate, is not reasonably likely to have a
Material Adverse Effect.

Section 4.12.

Insurance.  The Borrower and its Subsidiaries currently maintain, and have
maintained at all times during the previous five years, such insurance with
respect to their properties and business with financially sound and reputable
insurers, in such amounts and having such coverages against losses and damages
which the Borrower in the exercise of its reasonable prudent business judgment
has determined to be necessary to prevent the Borrower and its Subsidiaries from
experiencing a loss that is reasonably likely to have a Material Adverse Effect.
 The Borrower and its Subsidiaries have paid all material insurance premiums now
due and owing with respect to such insurance policies and coverages, and such
policies and coverages are in full force and effect.

Section 4.13.

Disclosure.  As of the Restatement Date, the Borrower has identified in a
certificate delivered to the Administrative Agent on the Restatement Date (i)
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject where the breach of any such
agreements, instruments, and corporate or other restrictions is reasonably
likely to result in a Material Adverse Effect, (ii) all agreements, instruments
and corporate or other restrictions to which the Borrower or any of its
Subsidiaries is subject when performed by their respective terms are reasonably
likely to result in a Material Adverse Effect, (iii) and all other matters known
to any of them, that, individually or in the aggregate, is reasonably likely to
result in a Material Adverse Effect.  Neither the information furnished by the
Borrower for inclusion in the Information Memorandum nor any of the reports
(including without limitation all reports that the Borrower is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or otherwise delivered
hereunder or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.  It is
understood that no representation or warranty is made concerning any forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions contained in any such financial statements,
certificates or documents except that as of the date such forecasts, estimates,
pro forma information, projections and statements were generated, (i) such
forecasts, estimates, pro forma information, projections and statements were
based on the good faith assumptions of the management of the Borrower, and (ii)
such assumptions were believed by such management to be reasonable.  Such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

Section 4.14.

Labor Relations.  There are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against or affecting the Borrower or any of
its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority that are reasonably likely to have a Material Adverse Effect. All
payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so is not reasonably likely to have a Material Adverse Effect.

Section 4.15.

Status of Certain Agreements and Other Matters.

(a)

None of the Borrower or its Subsidiaries is in default which is continuing under
or with respect to any Contractual Obligation, including, without limitation,
the Indenture, or any Requirement of Law in any respect which has had or is
reasonably likely to have a Material Adverse Effect.  Without limiting the
foregoing, as of the Restatement Date, none of the Borrower or its Subsidiaries
has received any notice or claim as to the existence or occurrence of any
unwaived default or breach by the Borrower or any of its Subsidiaries under the
provisions of the Indenture or any other indenture, mortgage, loan or credit
agreement, lease or financing agreement, or other material agreement or
instrument binding on the Borrower or any of its Subsidiaries or any of their
respective properties.

(b)

None of the Subsidiaries is party to or subject to any agreement or arrangement
restricting or limiting the payment of any dividends or other distributions by
such Subsidiary to the Borrower or any other Subsidiary, the repayment of any
loans or advances made to such Subsidiary by the Borrower or any other
Subsidiary, or the sale or transfer by the Subsidiary of any assets to the
Borrower or any other Subsidiary.

(c)

The Borrower has furnished to the Administrative Agent a correct and complete
copy of each agreement or instrument evidencing Indebtedness of the Borrower or
any Subsidiary in each case in an amount greater than $10,000,000, including all
amendments, modifications, and supplements that have been made with respect
thereto, in each case as of the Restatement Date.

Section 4.16.

Subsidiaries.  

(a)

Schedule 4.16 sets forth the name of, the ownership interest of the Borrower in,
the jurisdiction of organization of, and the type of, each Subsidiary, as of the
Restatement Date.

(b)

On the Restatement Date and after giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, (i) the assets of each
Subsidiary at fair valuation and based on their present fair saleable value will
exceed such Subsidiary’s debts, including contingent liabilities but excluding
intercompany debt among the Loan Parties, (ii) the remaining capital of such
Subsidiary will not be unreasonably small to conduct such Subsidiary’s business,
and (iii) such Subsidiary will not have incurred debts, or have intended to
incur debts, beyond the Subsidiary’s ability to pay such debts as they mature.
 For purposes of this Section 4.16, “debt” means any liability on a claim, and
“claim” means (x) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (y) the right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment in
effect hereunder or the principal of and interest on any Loan or any fee or any
LC Disbursement remains unpaid or any Letter of Credit remains outstanding:

Section 5.1.

Financial Statements and Other Information.  The Borrower will deliver to the
Administrative Agent and each Lender:

(a)

as soon as reasonably available and in any event within 100 days after the end
of each Fiscal Year, a copy of the annual audited financial statements for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all notes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of the Borrower and its Subsidiaries for such Fiscal Year on a consolidated
basis in accordance with GAAP and that the exami­nation by such accountants in
connection with such consoli­dated financial statements has been made in
accordance with generally accepted auditing standards;

(b)

as soon as reasonably avail­able and in any event within 50 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related unaudited consolidated statements of in­come
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of Borrower’s previous Fiscal Year, all certified by the
chief financial officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of notes;

(c)

concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of the chief financial officer of the
Borrower, (i) certifying as to whether there exists a Default or Event of
De­fault on the date of such certificate, and if a Default or an Event of
Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) setting forth
in reasonable detail calculations demonstrating compliance with Article VI, and
(iii) stating whether any material change in GAAP or the application thereof
affecting such financial statements or calculations has occurred since the date
of the Borrower’s audited financial statements referred to in Section 4.4 and,
if any change has occurred, specifying the effect  of such change on the
financial statements accompanying such certificate or the calculations set forth
therein;

(d)

promptly (and in no event later than 5 Business Days) provide to the
Administrative Agent, upon the written request of the Administrative Agent or
any Lender,  copies of any specified periodic and other reports (including
without limitation, all reports filed on Forms 8-K, 10-Q, and 10-K), proxy
statements and other materials filed by the Borrower with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(e)

promptly following any request therefor, such other information regarding the
results of operations, business affairs and  financial condition of the Borrower
or any Subsidiary as the Administrative Agent or any Lender may reasonably
request.

Section 5.2.

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender reasonably prompt written notice (given in no event later
than 5 Business Days) of the following:

(a)

after a Responsible Officer of the Borrower knows thereof, the occurrence of any
Default or Event of Default;

(b)

after a Responsible Officer of the Borrower knows thereof, the filing or
commencement of any action, suit or proceeding by or before any arbitrator,
court or other Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined (but excluding any action, suit or proceeding where the Borrower’s
management has determined in good faith after reasonable inquiry that the
likelihood of any adverse determination is remote), is reasonably likely to
result in a Material Adverse Effect;

(c)

after a Responsible Officer of the Borrower knows thereof, the occurrence of any
event or any other development by which the Borrower or any of its Subsidiaries
(i) fails to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability, and in each of the preceding clauses,
which individually or in the aggregate is reasonably likely to result in a
Material Adverse Effect;

(d)

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, is reasonably likely to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $10,000,000;

(e)

the effectiveness of any material amendment, modification or supplement to the
Indenture;

(f)

the receipt by the Borrower or any of its Subsidiaries of any notice or claim
asserting the existence or occurrence of (i) any default, breach, or violation
of the terms of the Indenture or any other indenture, mortgage, loan or credit
agreement, lease or financing arrangement, or other material agreement or
instrument, in any case where the Indebtedness associated with any such
agreement or instrument exceeds $10,000,000, or (ii) any event or condition that
would require or permit the holder of any Indebtedness of the Borrower or any of
its Subsidiaries in an amount greater than $10,000,000 to exercise its rights to
require the repayment, redemption or repurchase, or other acquisition of such
Indebtedness by the Borrower or any of its Subsidiaries prior to the scheduled
maturity thereof; and

(g)

any other development that results in, or is reasonably likely to result in, a
Material Adverse Effect.




Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3.

Existence; Conduct of Business.  The Borrower will, and will cause each of its
Subsidiaries to, (i) preserve, renew and maintain in full force and effect its
legal existence, (ii) do or cause to be done all things reasonably necessary to
preserve, renew and maintain in full force and effect its respective rights,
licenses, permits, privileges, fran­chises, patents, copyrights, trademarks and
trade names material to the conduct of its business and (iii) continue to engage
in the same business as presently conducted or such other businesses that are
reasonably related thereto; provided, that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.

Section 5.4.

Compliance with Laws, Etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its properties and business operations
(including, without limitation, all Environmental Laws and all licenses,
permits, approvals, orders and directives issued by Governmental Authorities
pursuant to such Environmental Laws, and all ERISA laws, regulations and
orders), except where the failure to do so, either individually or in the
aggregate, is not reasonably likely to result in a Material Adverse Effect.

Section 5.5.

Payment of Taxes and Other Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (ii) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP; provided, however, that no Default or Event of
Default shall be deemed to exist hereunder at any time where the aggregate
outstanding amount of such obligations and liabilities not so paid and
discharged does not exceed $100,000 at such time.

Section 5.6.

Books and Records.  The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7.

Visitation, Inspection, Etc.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representative of the Administrative Agent or any
Lender to visit and inspect its properties, and to discuss its affairs, finances
with any of its officers, all at such reasonable times during normal business
hours and as often as the Administrative Agent or any Lender may reasonably
request after reasonable prior notice to the Borrower; provided, however, if an
Event of Default has occurred and is continuing, the Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records, and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
during normal business hours and as often as the Administrative Agent or any
Lender may reasonably request and with no prior notice.

Section 5.8.

Maintenance of Properties; Insurance.  The Borrower will, and will cause each of
its Subsidiaries to, (i) keep and maintain all property material to the conduct
of its business in good working order and condition, subject to ordinary wear
and tear, except where the failure to do so, either individually or it the
aggregate, is not reasonably likely to result in a Material Adverse Effect, and
(ii) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations.

Section 5.9.

Use of Proceeds and Letters of Credit.  Proceeds of Loans shall be used to
finance working capital needs and capital expenditures and for other general
corporate purposes of the Borrower and its Subsidiaries (including funding of
draws under trade letters of credit issued for the account of the Borrower or
its Subsidiaries). No part of the proceeds of any Loan, or any Letter of Credit,
will be used, whether directly or indirectly, for any purpose that would result
in a violation of any rule or regulation of the Board of Governors of the
Federal Reserve System, including Regulations T, U or X.  

Section 5.10.

Additional Subsidiaries.   If any additional U.S. Subsidiary is acquired or
formed after the Closing Date, the Borrower will, within ten (10) Business Days
after such U.S. Subsidiary is acquired or formed, notify the Administrative
Agent and the Lenders thereof and cause such Subsidiary to become a Guarantor by
joining the Guaranty Agreement and the Contribution Agreement pursuant to
joinder agreements in substantially the form of Annex A to the Guaranty
Agreement and Annex A to the Contribution Agreement and will cause such
Subsidiary to deliver simultaneously therewith similar documents applicable to
such Subsidiary required under Section 3.1 as requested by the Administrative
Agent.

(a)

If any Foreign Subsidiary is acquired or formed after the Closing Date, the
Borrower will, within ten (10) Business Days after such Foreign Subsidiary is
acquired or formed, notify the Administrative Agent and the Lenders thereof and,
unless otherwise agreed by the Required Lenders, the Borrower shall, or shall
cause its U.S. Subsidiary owning such Person, to pledge sixty-five percent (65%)
of each class of voting shares or comparable equity interest and one hundred
percent (100%) of each class of  nonvoting shares or comparable equity interest
(or if such pledge of 100% thereof would have an adverse income tax consequence
to the Borrower, sixty five percent (65%) of each class of nonvoting shares or
comparable equity interest) owned by the Borrower or such U.S. Subsidiary to the
Administrative Agent as security for the Obligations pursuant to a pledge
agreement in form and substance satisfactory to the Administrative Agent and the
Required Lenders, and to deliver the original stock certificates evidencing such
shares or comparable equity interest to the Administrative Agent, together with
appropriate transfer powers executed in blank and Uniform Commercial Code
financing statements.  Notwithstanding the foregoing, the Borrower may, at its
option within such ten (10) Business Day period, in lieu of providing any such
pledge pursuant to this Section 5.10(b), cause any such Foreign Subsidiary to
become a Guarantor by joining the Guaranty Agreement and the Contribution
Agreement pursuant to joinder agreements in substantially the form of Annex A to
the Guaranty Agreement and Annex A to the Contribution Agreement and cause such
Foreign Subsidiary to deliver simultaneously therewith similar documents
applicable to such Foreign Subsidiary required under Section 3.1 as requested by
the Administrative Agent.




ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, or the principal of or interest on any Loan remains unpaid, or any
fee or any LC Disbursement remains unpaid, or any Letter of Credit remains
outstanding:

Section 6.1.

Adjusted Funded Debt to EBITDAR Ratio.  The Borrower and its Subsidiaries shall
maintain on a consolidated basis, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending July 30, 2004, a ratio of (i)
Consolidated Adjusted Funded Debt (as of the end of such Fiscal Quarter) to (ii)
Consolidated EBITDAR (calculated for the Fiscal Quarter then ending and the
immediately preceding three (3) Fiscal Quarters) of less than 2.00:1.00.

Section 6.2.

EBITR to Interest and Rents Ratio.  The Borrower and its Subsidiaries shall
maintain on a consolidated basis, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending July 30, 2004, a ratio of (i)
Consolidated EBITR to (ii) Consolidated Interest Expense plus without
duplication Consolidated Rent Expense (all such amounts to be calculated for the
Fiscal Quarter then ending and the immediately preceding three (3) Fiscal
Quarters) of greater than 2.00:1.00.

Section 6.3.

Funded Debt to EBITDA Ratio.  The Borrower and its Subsidiaries shall maintain
on a consolidated basis, as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending July 30, 2004, a ratio of (i) Consolidated Funded Debt
(as of the end of such Fiscal Quarter) to (ii) Consolidated EBITDA (calculated
for the Fiscal Quarter then ending in the immediately preceding three (3) Fiscal
Quarters) of less than 1.50:1.00.

Section 6.4.

Consolidated Net Worth.  The Borrower will not permit its Consolidated Net Worth
at any time to be less than $1,250,000,000, plus 50% of Consolidated Net In­come
on a cumulative basis for all preceding Fiscal Quarters, commencing with the
Fiscal Quarter ending July 30, 2004; provided, that if Consolidated Net Income
is negative in any Fiscal Quarter the amount added for such Fiscal Quarter shall
be zero and such negative Consolidated Net Income shall not reduce the amount of
Consolidated Net Income added from any previous Fiscal Quarter.  The minimum
required amount of Consolidated Net Worth set forth above shall be increased by
100% of the amount by which the Borrower’s total shareholders’ equity is
increased as a result of any issuance or sale of capital stock of the Borrower
after April 30, 2004.  Promptly upon the consummation of such issuance or sale,
the Borrower shall notify the Administrative Agent in writing of the amount of
such increase in “total shareholders’ equity”.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, or the principal of or interest on any Loan remains unpaid, or any
fee or any LC Disbursement remains unpaid, or any Letter of Credit remains
outstanding:

Section 7.1.

Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)

Indebtedness created pursuant to the Loan Documents;

(b)

Indebtedness of the Borrower owing to any Subsidiary, Indebtedness of any
Subsidiary owing to the Borrower, and Indebtedness of any Subsidiary owing to
any other Subsidiary; provided, that the aggregate amount of Indebtedness of the
Borrower to any Subsidiary that is not a Guarantor (including all such
Indebtedness existing on the Restatement Date), shall be subordinated to the
Obligations on terms satisfactory to the Administrative Agent and shall not
exceed $5,000,000 at any time outstanding;

(c)

Indebtedness existing on the Restatement Date and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(d)

Indebtedness of a Person which becomes a Subsidiary after the date hereof,
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof and (ii) immediately
after giving effect to the acquisition of such Person by the Borrower no Default
or Event of Default shall have occurred and be continuing;

(e)

Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvements, and all extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(f)

Guarantees by the Borrower of Indebtedness of any Subsidiary otherwise permitted
to be incurred or exist under the terms of this Agreement, and Guarantees by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary that is
otherwise permitted to be incurred or exist under the terms of this Agreement;

(g)

Hedging Obligations permitted by Section 7.11;

(h)

Indebtedness of the Borrower or any Subsidiary incurred in connection with sale
leaseback transactions permitted by Section 7.9;

(i)

Unsecured Indebtedness of any Subsidiaries of the Borrower not otherwise
permitted by this Section 7.1, in an aggregate principal amount outstanding at
any time not to exceed $25,000,000; and

(j)

Unsecured Indebtedness of the Borrower not otherwise permitted by this Section
7.1, in an aggregate principal amount outstanding at any time not to exceed an
amount equal to (x) $150,000,000 less (y) the amount of unsecured Indebtedness
of any Subsidiaries of the Borrower as permitted pursuant to clause (i) above.

Section 7.2.

Liens.  The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired or, except:

(a)

Liens created in favor of the Administrative Agent securing the Obligations
under this Agreement;

(b)

Permitted Encumbrances;

(c)

any Liens on any property or asset of the Borrower or any Subsidiary existing on
the Restatement Date as described on Schedule 7.2, provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(d)

any Liens granted to secure purchase money Indebtedness permitted to be incurred
as provided in Section 7.1(e) and any renewals and extensions thereof as
provided by Section 7.1(e), provided that (i) such Lien secures only such
purchase money Indebtedness, (ii) such Lien attaches to such asset concurrently
or within 60 days after the acquisition, improvement or completion of the
construction thereof, and (iii) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets;

(e)

Liens on the property or assets of a Person which becomes a Subsidiary after the
date hereof securing Indebtedness permitted by subsection 7.1(d), provided that
(i) such Liens existed at the time such Person became a Subsidiary and were not
created in anticipation thereof, (ii) any such Lien does not extend to cover any
property or assets of such Person after the time such Person becomes a
Subsidiary and (iii) such Liens do not secure obligations in excess of
$10,000,000 in the aggregate at any time outstanding; and

(f)

Liens (not otherwise permitted hereunder) which secure obligations not exceeding
(as to the Borrower and all Subsidiaries) $125,000,000 in aggregate amount at
any time, provided, that (i) the aggregate amount of such secured obligations
owing to any Persons other than the Borrower and the Guarantors shall not exceed
$25,000,000 at any time, and (ii) such Liens shall be created or granted only
with respect to fixed assets and shall in no event attach to or otherwise
encumber any inventory, accounts receivable, cash or deposit accounts,
investment property or general intangibles of the Borrower or its Subsidiaries.

Section 7.3.

Fundamental Changes.

(a)

The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, and any
Subsidiary may merge into another Subsidiary, provided, that (x) if either party
to such a merger between Subsidiaries is a Guarantor, a Guarantor shall be the
surviving Person, and (y) any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
hereunder unless also permitted by Section 7.4, (ii) any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
(including by way of liquidation) to the Borrower or to a Guarantor, and (iii)
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.  

(b)

The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related thereto.
 Without limiting the foregoing, the Borrower shall not permit GCIC to engage in
any business or activities other than (i) providing insurance coverage and
related services to the Borrower and its other Subsidiaries, and (ii) any other
business and activities in which GCIC is engaged as of the Restatement Date.

Section 7.4.

Investments, Loans, Etc.  The Borrower will not, and will not permit any of its
Subsidiaries to, hold or acquire (including pursuant to any merger with any
Person that was not a wholly-owned Subsidiary prior to such merger), any capital
stock, partner or limited liability company interests or other ownership
interests, evidence of Indebtedness or other securities (including any option,
warrant, or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person (all of the
foregoing being collectively called “Investments”), except:

(a)

Investments (other than Permitted Investments) existing on the Restatement Date
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b)

Permitted Investments;

(c)

Guarantees constituting Indebtedness permitted by Section 7.1;

(d)

repurchase of Senior Notes (to the extent permitted by the Indenture and
applicable securities laws), so long as, before and after giving effect thereto,
the Borrower shall be in compliance with the financial covenants set forth in
Article VI and no other Default or Event of Default shall have occurred and be
continuing at the time such repurchase is effected;

(e)

Investments made by the Borrower in or to any Subsidiary and by any Subsidiary
to the Borrower or in or to another Subsidiary; provided, that (i) the aggregate
amount of Investments by Loan Parties in or to, and Guarantees by Loan Parties
of Indebtedness of, any Subsidiary that is not a Guarantor (including all such
Investments and Guarantees existing on the Restatement Date), shall not exceed
$5,000,000 at any time outstanding, and (ii) any Acquisition giving rise to any
such Investment shall have been permitted pursuant to Section 7.10;

(f)

loans or advances to employees and officers of the Borrower or any Subsidiary
made in the ordinary course of business and not in excess of amounts customarily
and historically loaned or advanced by the Borrower to such employees and
officers; provided, however, that the aggregate amount of all such loans and
advances does not exceed $2,500,000 at any time outstanding;

(g)

Hedging Obligations permitted by Section 7.11;

(h)

Investments received in settlement of debt created in the ordinary course of
business; and

(i)

extension of trade credit in the ordinary course of business;

(j)

Investments in assets held under non-qualified plans and deferred compensation
arrangements for certain members of management and other employees as disclosed
from time to time in the notes to the Borrower’s consolidated financial
statements as filed by the Borrower with the Securities and Exchange Commission;

(k)

purchases of Capital Lease Debt Obligations permitting the Borrower or its
Subsidiaries to offset and reduce their related Capital Lease Obligations; and

(l)

Investments in fixed income assets by GCIC consistent with customary practices
of portfolio management on the part of so-called “captive” insurance companies
of comparable size and scope of activities as GCIC; and

(m)

Investments not otherwise permitted by the preceding clauses of this Section 7.4
in an aggregate amount not to exceed $10,000,000 at any one time outstanding.

Section 7.5.

Restricted Payments.  The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its capital stock,
partner or limited liability company interests, or other ownership interests, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of capital stock, partner or limited liability
company interests, or other ownership interests, or Indebtedness subordinated to
the Obligations of the Borrower, or any options, warrants, or other rights to
purchase such capital stock, partner or limited  liability company interests, or
other ownership interests, or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends and
distributions payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary, (iii) cash dividends paid on, and cash redemptions of,
the common stock of the Borrower so long as, before and after giving effect
thereto, the Borrower shall be in compliance with the financial covenants set
forth in Article VI and no other Default or Event of Default shall have occurred
and be continuing at the time such dividend is paid or redemption is made and
(iv) Restricted Payments made in respect of restricted stock and stock options
granted or to be granted under the employee compensation plans of the Borrower
described in applicable reports or other filings made by the Borrower with the
Securities and Exchange Commission or as otherwise disclosed by the Borrower in
writing to the Lenders.

Section 7.6.

Sale of Assets.  The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or any
wholly-owned Subsidiary of the Borrower (or to qualify directors if required by
applicable law), except:

(a)

the sale or other disposition, for fair market value and in the ordinary course
of business, of obsolete or worn out property or other property not necessary
for operations of the Borrower and its Subsidiaries;

(b)

the sale of inventory and Permitted Investments in the ordinary course of
business;

(c)

the sale or transfer of properties in accordance with Section 7.9; and

(d)

the sale or other disposition of other assets (including assets that are the
subject of transactions of the type described in clause (ii) of Section 7.9) in
an aggregate amount from the Restatement Date to the Revolving Commitment
Termination Date not to exceed 10% of the consolidated total assets of the
Borrower as of the last day of the most recently ended Fiscal Year of the
Borrower; provided that if at the end of any Fiscal Year, 10% of the
consolidated total assets of the Borrower for such Fiscal Year is less than 10%
of the consolidated total assets of the Borrower for any preceding Fiscal Year
and the Borrower’s sales and dispositions of assets made from the Restatement
Date to such date exceed 10% of the consolidated total assets of the Borrower
for such Fiscal Year but do not exceed 10% of the consolidated total assets of
the Borrower for such preceding Fiscal Year, the Borrower shall not be in
violation of this Section 7.6(d).

Section 7.7.

Transactions with Affiliates.  The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among the Borrower and its wholly owned Subsidiaries not involving any other
Affiliates, (iii) any Restricted Payment permitted by Section 7.5 and (iv) any
transaction permitted under Section 7.4(e).

Section 7.8.

Restrictive Agreements.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (ii) the ability of any Subsidiary to pay dividends or other distributions
with respect to its capital stock, partner or limited liability company
interests, or other ownership interests, to make or repay loans or advances to
the Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower
or any other Subsidiary, or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that the foregoing shall
not apply to (x) restrictions or conditions imposed by law, this Agreement, or
the Indenture, (y) restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness, and
(z) customary provisions in leases and other contracts restricting the
assignment thereof.

Section 7.9.

Sale and Leaseback Transactions.  The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any properties, real or personal, used or
useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such properties or portions thereof that it intends to
use for substantially the same purpose or purposes as the properties sold or
transferred, except (i) new retail store properties that have been developed as
part of the New Store Development Program, and (ii) any other properties where
the aggregate market values of such other properties, taken together with the
assets sold or otherwise disposed of as otherwise permitted in Section 7.6(d),
would not exceed the aggregate amounts permitted by such Section 7.6(d).

Section 7.10.

Acquisitions.  The Borrower will not, and will not permit any Subsidiary to,
make or effect any Acquisitions for a total purchase price in excess of
$50,000,000 in the aggregate during any twelve (12) month period.  For purposes
hereof, any purchase price shall be determined by the sum of the following items
paid, given, transferred or assumed or acquired in consideration of such
Acquisition:  (i) all cash, (ii) the principal amounts of all promissory notes,
other deferred payment obligations given as a portion of the consideration for
such Acquisition, and all Indebtedness of the Person or business acquired in
such Acquisition that remains in effect as an obligation of the Borrower or any
Subsidiary following such Acquisition, (iii) the value of all capital stock,
partner or limited liability company interests, and other ownership interests,
and (iv) the value of all other property (the value of such stock and property
to be as determined in good faith by the Borrower).

Section 7.11.

Hedging Transactions.  The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the
management of its liabilities arising in the ordinary course of business.
 Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any capital stock,
partner or limited liability company interests or other ownership interests, or
any Indebtedness, of the Borrower or any Subsidiary, or (ii) as a result of
changes in the market value of any such capital stock, partner or limited
liability company interests or other ownership interests, or Indebtedness) is
not a Hedging Obligations entered into in the ordinary course of business to
hedge or mitigate such risks.

Section 7.12.

Actions Relating to Indenture and Senior Notes.   The Borrower will not (i)
amend, supplement, or otherwise modify the Indenture or the Senior Notes in any
manner so as to increase the interest rate payable thereon, shorten the maturity
or the average life thereof, or impose or modify any restrictions on the
Borrower of a type or in a manner, taken as a whole with other changes effected
by such amendment, more restrictive on, or otherwise less favorable to, the
Borrower, or (ii) repurchase, redeem, or otherwise acquire any of the Senior
Notes prior to the maturity thereof except as permitted by Section 7.4(d).

Section 7.13.

Accounting Changes.  The Borrower will not, and will not permit any Subsidiary
to, make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change the Fiscal Year of the
Borrower or of any Subsidiary, except to change the fiscal year of a Subsidiary
to conform its Fiscal Year to that of the Borrower.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1.

Events of Default.  If any of the following events (each an “Event of Default”)
shall occur:

(a)

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under clause (a) of this Section 8.1)
pay­able under this Agreement or any other Loan Document, within five (5)
Business Days after the same shall have become due and payable; or

(c)

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Sched­ules attached hereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document sub­mitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document, shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

(d)

the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to any Loan Party’s
existence), or in Article VI or Article VII; or

(e)

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii)  notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

(f)

the Borrower or any Subsidiary (whether as primary obligor or as guarantor or
otherwise shall fail to pay any principal of or premium or interest on any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable or required to be prepaid or redeemed
(other  than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or

(g)

the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect  or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this subsection (g), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary or for a substantial part of
its property, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting  any of the foregoing; or

(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary or its debts, or any substantial part of its
property, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect, or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
Subsidiary or for a substantial part of its property, and in any such case, such
 proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or  ordering any of the foregoing shall be entered; or

(i)

the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail generally to pay, its debts as they
become due; or

(j)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with other ERISA Events that have occurred, is reasonably
likely to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $25,000,000; or

(k)

any judgment or order  for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, or (ii) there shall be a period of more than 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(l)

any non-monetary judgment or order shall be rendered against the Borrower or any
Subsidiary that is reasonably likely to have a Material Adverse Effect, and
 there shall be a period of more than 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m)

 a Change in Control shall occur or exist; or

(n)

any provision of the Guaranty Agreement shall for any reason cease to be valid
and binding on, or enforceable against, any Guarantor, or any Guarantor shall so
state in writing, or any Guarantor shall seek to terminate its obligations under
the Guaranty Agreement; or

(o)

an “Event of Default” shall occur under any other Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in subsections (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall,  by notice to the Borrower, take
any or all of the follow­ing actions, at the same or different times:
 (i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations (except Hedging Obligations) owing
hereunder, to be, whereupon the same shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) exercise all remedies contained in any
other Loan Document; and (iv) exercise any other remedies available at law or in
equity; and  that, if an Event of Default specified in either subsections (g) or
(h) of this Section shall occur with respect to the Borrower, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees and other Obligations
(except Hedging Obligations) shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.   Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all payments received as proceeds
hereunder or under any other Loan Document, or any part thereof, as well as any
and all amounts realized in connection with the enforcement of any right or
remedy under or with respect to any Loan Document, shall be applied by the
Administrative Agent as follows: first, to the payment of all necessary expenses
incident to the execution of any remedies under any Loan Document, including
reasonable attorneys’ fees as provided herein and in the other Loan Documents,
appraisal fees, title search fees and foreclosure notice costs; second, to all
fees and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; third, to all fees and reimbursable
expenses of the Lenders and the Issuing Bank then due and payable pursuant to
any of the Loan Documents, made pro rata to the Lenders and the Issuing Bank
based on their respective Pro Rata Share of such fees and expenses; fourth, to
interest then due and payable on the Loans, made pro rata to the Lenders based
on their respective Pro Rata Shares of the Loans; fifth, to principal then due
and payable on the Loans, unreimbursed LC Disbursements and amounts due in
respect of cash collateral required to be maintained for undrawn amounts under
any Letters of Credit issued and outstanding, made pro rata to the Lenders, the
Administrative Agent and the Issuing Bank based on their respective Pro Rata
Shares of the Loans, unreimbursed LC Disbursements and such cash collateral
amounts; and sixth, to the payment of any amounts then due and payable with
respect to any Hedging Obligations and any other amounts then included in the
Obligations as provided herein, and the remainder, if any, shall be paid to the
Borrower or such other persons as may be entitled thereto by law, after
deducting therefrom the cost of ascertaining their identity.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1.

Appointment of Administrative Agent; Status of Issuing Bank.  

(a)

Each of the Lenders and the Issuing Bank irrevocably appoints SunTrust Bank as
the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  

(b)

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as the Administrative Agent may agree at the request of
the Required Lenders to act for the Issuing Bank with respect thereto; provided,
that the Issuing Bank shall have all the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
pertaining to the Letters of Credit as fully as though the term “Administrative
Agent” as used in this Article IX  included the Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided in this Agreement with
respect to the Issuing Bank.

Section 9.2.

Nature of Duties of Administrative Agent.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2), and (iii)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be li­able for
any action taken or not taken by it, its sub-agents or attorneys-in-fact with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negli­gence or
willful misconduct.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall expressly state that it is a notice of Default or
Event of Default arising under this Agreement), is given to the Administrative
Agent by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with any Loan Document, (B)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (D) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (E) the satisfaction  of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  

Section 9.3.

Lack of Reliance on the Administrative Agent.  Each of the Lenders, the
Swingline Lender and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each of the Lenders,
the Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.  Each Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings or thrift
institution, insurance company, investment fund or company, or other financial
institution or lending company that makes or acquires commercial loans in the
ordinary course of its business and that it is participating hereunder as a
Lender for its own account (but subject to its rights to direct the disposition
of its assets, including, without limitation, assignments and sales of
participation interest in the Loans and its Commitment as contemplated
hereunder), and for such commercial purposes, and that it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender hereunder.  

Section 9.4.

Certain Rights of the Administrative Agent.  If the Administrative Agent shall
request instructions from the Required Lenders with re­spect to any action or
ac­tions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lend­ers;
and the Administrative Agent shall not incur liability to any Person by rea­son
of so refraining.  Without limiting the foregoing, no Lender shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in ac­cordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

Section 9.5.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), indepen­dent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6.

The Administrative Agent in its Individual Capacity.  The Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its capacity as one of such
Lenders or holders.  The Person acting as the Administrative Agent and its
Affiliates may accept de­posits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

Section 9.7.

Successor Administrative Agent.

(a)

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no suc­cessor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b)

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall there­upon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan
Documents, and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Loan Documents until such time as
the Required Lenders  appoint a successor Administrative Agent as provided
above. After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article IX shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.

ARTICLE X

MISCELLANEOUS

Section 10.1.

Notices.

(a)

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

To the Borrower:

DOLLAR GENERAL CORPORATION

  

100 Mission Ridge

  

Goodlettsville, Tennessee 37072

  

Attention:         Wade Smith

  

Telecopy Number:  (615) 855-4973




 

To the Administrative Agent

SunTrust Bank

 

or Swingline Lender:

303 Peachtree Street, N.E.

  

Atlanta, Georgia 30308

  

Attention:     Doris Folsom, Agency Services

  

Telecopy Number:  (404) 724-3879







 

With copies to:

SunTrust Bank

  

201 Fourth Avenue North

  

3rd Floor

  

Nashville, Tennessee 37219

  

Attention:     Scott Corley

  

Telecopy Number:  (615) 748-5269




 

To the Issuing Bank:

SunTrust Bank

  

25 Park Place

  

Atlanta, Georgia 30303

  

Attention:     Jon Conley

  

Telecopy Number:  (404) 588-8129







To any other Lender:

the address set forth in the Administrative

Questionnaire

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered  to the
Administrative Agent, or the Issuing Bank or the Swingline Lender shall not be
effective until actually received by such Person at its address specified in
this Section 10.1.

(b)

Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely in good faith on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in good faith reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans, LC Disbursements, and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice.

Section 10.2.

Waiver; Amendments.

(a)

No failure or delay by the Administrative Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder.
 The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b)

No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall:  (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or obligation to pay any LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any scheduled payment of any princi­pal of, or interest on, any
Loan or LC Disbursement or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such scheduled payment, or postpone the scheduled
date for the termination or reduction of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.21 (b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the consent of each Lender, or (vi) release any Guarantor or
limit the liability of any such Guarantor under the Guaranty Agreement, without
the written consent of each Lender; provided further, that no such amendment or
waiver shall amend, modify or otherwise affect the rights, duties or obligations
of the Administrative Agent, the Swingline Lender or the Issuing Bank without
the prior written consent of such Person.  

Section 10.3.

Expenses; Indemnification.

(a)

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of a single firm of primary counsel, and of the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel) incurred by the Administrative Agent,
the Issuing Bank or after the occurrence and during the continuance of any Event
of Default, any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or any Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)

The Borrower shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing (each, an “Indemnitee”)
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, which may be incurred by or
asserted against any Indemnitee by any Person including the Loan Parties arising
out of, in connection with or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation  of any of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or any actual or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned by the
Borrower or any Subsidiary or any Environmental Liability  related in any way to
the Borrower or any Subsidiary, and (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing (i) arising out
of such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment, and (ii)
as a result of any claim for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)

The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank, and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with respect to this Agreement and
any other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent, the Issuing Bank, and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.

(d)

To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsections (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e)

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit  or the use of proceeds
thereof.

(f)

All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4.

Successors and Assigns.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be an amount which, is not less than $1,000,000 and in an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent (such
consent of the Borrower not to be unreasonably withheld or delayed), (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement with respect
to the Loan or the Commitment assigned, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $1,000, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.20, 2.21 and 10.3.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)

Any Lender may, without the consent of, or prior notice to, the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided  that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to the following to the extent
affecting such Participant: (i) increase the Commitment of such Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of such Lender if affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of such Lender if affected thereby, (iv) change Section
2.21(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, or (vi) release any Guarantor or
limit the liability of any such Guarantor under the Guaranty Agreement without
the written consent of such Lender except to the extent such release is
expressly provided under the terms of the Guaranty Agreement.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.16, 2.17, and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 10.7 as
though it were a Lender.

(e)

A Participant shall not be entitled to receive any greater payment under Section
2.18 or Section 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent.  A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 2.20 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.20(e) as
though it were a Lender.  

(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)

Notwithstanding anything to the contrary set forth herein, no assignment by any
Lender to an Approved Fund shall relieve the assigning Lender of any of its
obligations to fund Loans or make payments in respect of any Letters of Credit
under this Agreement if, for any reason, such Approved Fund fails to fund any
such Loans or make any such payments, and the assigning Lender (and not the
Approved Fund) shall have the sole right and responsibility to deliver all
consents, waivers, amendments, and other actions required or requested under the
terms of this Agreement with respect to its Approved Fund.  

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

(b)

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the United States District Court
of the Northern District of Georgia, and of any state court of the State of
Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding  relating  to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c)

The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)

Each party to this Agreement irrevocably consents to the service of process in
the manner provided for notices in Section 10.1.  Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.7.

Right of Setoff.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank to or for the credit or the account of the Borrower against
any and all Obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured.  Each Lender
and the Issuing Bank agree promptly to notify the Administrative Agent and the
Borrower after any such set-off and any application made by such Lender and the
Issuing Bank, as the case may be; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 10.8.

Counterparts; Integration.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement, the other Loan
Documents, and any separate letter agreement(s) among the Borrower, SunTrust
Bank and SunTrust Capital Markets, Inc. constitute the entire agreement among
the parties hereto and thereto regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.  

Section 10.9.

Survival.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, 10.3 and 10.11 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursu­ant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

Section 10.10.

Severability.  Any provision of this Agreement or any other Loan Document held
to be illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 10.11.

Confidentiality.  Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’,
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to a written agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, or (h) to the extent such Information (x) is publicly available at the
time of disclosure or become publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis other than from any Person
known by the Administrative Agent, Issuing Bank, or Lender, as the case may be,
to have made such information available in violation of a duty of
confidentiality owed to the Borrower or any Subsidiary.  For the purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or its business;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has observed
customary practices and procedures of commercial banks in respect of
confidential information of their customers and otherwise exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.12.

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges  that would
have been payable in respect of such Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

Section 10.13.

Amendment and Restatement.  This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement and is not, and is not intended by
the parties to be, a novation of the Existing Credit Agreement.  All rights and
obligations of the parties shall continue in effect, except as otherwise
expressly set forth herein.  Without limiting the foregoing, no Default or Event
of Default existing under the Existing Credit Agreement as of the Restatement
Date shall be deemed waived or cured by this amendment and restatement thereof.
 On the Restatement Date, any and all Loans outstanding under the Existing
Credit Agreement, together with all accrued and unpaid interest, fees, and other
expenses and amounts payable by the Borrower under the Existing Credit Agreement
shall be paid in full to the “Lenders” under the Existing Credit Agreement, the
Issuing Bank, and the Administrative Agent, and the Revolving Commitments of
those “Lenders” under the Existing Credit Agreement that are not continuing as
Lenders under this Agreement shall automatically terminate and cease to be of
any force or effect without further action on the part of any party.  The
Revolving Commitments of the Lenders under this Agreement after giving effect to
this amendment and restatement are set forth on the respective signature pages
for such Lenders hereinafter set forth.  On and after the Restatement Date, all
Loans and other extensions of credit shall be made by the Lenders under this
Agreement in accordance with their respective Pro Rata Shares of the Revolving
Commitments as in effect from time to time.  All references in the other Loan
Documents to the Credit Agreement shall be deemed to refer to and mean this
Amended and Restated Revolving Credit Agreement, as the same may be further
amended, supplemented, and restated from time to time.

(remainder of page left intentionally blank)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOLLAR GENERAL CORPORATION

     

By:

/s/ Wade Smith

 

Name:

Wade Smith

 

Title:

Treasurer













 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank,

 

as Swingline Lender, and as a Lender

     

By:

/s/ Scott Corley

 

Name:

Scott Corley

 

Title:

Managing Partner




 

Commitment:

$40,000,000

     

Letter of Credit

   

Subcommitment:

$75,000,000

     

Swingline

   

Subcommitment:

$10,000,000













 

BANK OF AMERICA, N.A.,

 

as Co-Syndication Agent and as a Lender

     

By:

/s/ Timothy H. Spanos

 

Name:

Timothy H. Spanos

 

Title:

Managing Director




 

Commitment:

$26,000,000










 

AMSOUTH BANK,

 

as Co-Documentation Agent and as a Lender

     

By:

/s/ Monty Trimble

 

Name:

Monty Trimble

 

Title:

Senior Vice President




 

Commitment:

$26,000,000










 

KEYBANK NATIONAL ASSOCIATION,

 

as Co-Syndication Agent and as a Lender

     

By:

/s/ David J. Wechter

 

Name:

David J. Wechter

 

Title:

Vice President




 

Commitment:

$26,000,000










 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agent and as a Lender

     

By:

/s/ Ward C. Wilson

 

Name:

Ward C. Wilson

 

Title:

Senior Vice President




 

Commitment:

$26,000,000










 

HUNTINGTON BANK, as a Lender

     

By:

/s/ Steven P. Clemens

 

Name:

Steven P. Clemens

 

Title:

Vice President




 

Commitment:

$17,000,000










 

FIFTH THIRD BANK, N.A. (Tennessee)

     

By:

/s/ David J. Hicks

 

Name:

David J. Hicks

 

Title:

Vice President, Managing Director




 

Commitment:

$17,000,000










 

UNION PLANTERS BANK, N.A., as a Lender

     

By:

/s/ Carol S. Geraghty

 

Name:

Carol S. Geraghty

 

Title:

Vice President




 

Commitment:

$21,000,000










 

NATIONAL CITY BANK, as a Lender

     

By:

/s/ Michael J. Durbin

 

Name:

Michael J. Durbin

 

Title:

Senior Vice President




 

Commitment:

$17,000,000










 

BRANCH BANKING AND TRUST COMPANY, as a Lender

     

By:

/s/ R. Andrew Beam

 

Name:

R. Andrew Beam

 

Title:

Senior Vice President




 

Commitment:

$17,000,000










 

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

     

By:

/s/ Kyle Fenwick

 

Name:

Kyle Fenwick

 

Title:

VP




 

Commitment:

$17,000,000










SCHEDULE 1.1-A

APPLICABLE MARGINS AND APPLICABLE PERCENTAGES




   







Level

Ratio of Consolidated

Funded Debt to Consolidated      ________EBITDA_________







Applicable Margin







Applicable Percentage1










  

LIBOR

Base Rate

 

I

>1.25 to 1.00

 

1.750%

0.250%

0.375%

II

< 1.25 to 1.00, but

> 1.00 to 1.00

1.500%

0.000%

0.250%

III

< 1.00 to 1.00, but

> 0.75 to 1.00

1.250%

0.000%

0.200%

IV

< 0.75 to 1.00, but

> 0.50 to 1.00

1.000%

0.000%

0.175%

V

< 0.50 to 1.00, but

> 0.25 to 1.00

0.875%

0.000%

0.150%

VI

< 0.25 to 1.00

0.750%

0.000%

0.125%







1  Investment Grade Adjustment to be made in Applicable Margin for Eurodollar
loans and in Applicable Percentage.   










EXHIBIT A-1




REVOLVING CREDIT NOTE




[$___________]

         Atlanta, Georgia

June __, 2004

FOR VALUE RECEIVED, the undersigned, DOLLAR GENERAL CORPORATION, a Tennessee
corporation (the “Borrower”), hereby promises to pay to the order of [NAME OF
LENDER] (the “Lender”), for the account of its Applicable Lending Office, at the
office of SunTrust Bank, as Administrative Agent (the “Administrative Agent”),
at 303 Peachtree St., N.E., Atlanta, Georgia 30303, on the Commitment
Termination Date, the principal sum of [amount of such Lender’s Commitment] or,
if less, the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement described below, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, the
Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender, if any amounts evidenced by this Note
are collected by or through an attorney-at-law or in bankruptcy or other
judicial proceedings.




The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and the date thereof shall be endorsed by the holder hereof on
the schedule attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in its internal records; provided, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrower to make the payments of principal and interest
in accordance with the terms of this Note and the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Revolving Credit Agreement dated as of June __,
2004, among the Borrower, the Lender and certain other lenders parties thereto,
the Administrative Agent, KEYBANK, NATIONAL ASSOCATION and BANK OF AMERICA,
N.A., as Co-Syndication Agents, and U.S. BANK, NATIONAL ASSOCIATION and AMSOUTH
BANK, as Co-Documentation Agents (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms that are defined in the Credit Agreement being used in
this Note with the respective meanings assigned to such capitalized terms in the
Credit Agreement).  The Credit Agreement contains, among other things,
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  

THIS NOTE HAS BEEN EXECUTED AND DELIVERED BY THE BORROWER IN ATLANTA, GEORGIA,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

DOLLAR GENERAL CORPORATION

    

Name:

   

Title:

 







LOANS AND PAYMENTS

Date

Amount and

Type of Loan

Payments of

Principal

Unpaid Principal

Balance of

Note

Name of Person

Making

Notation

     




    




    




    




    




    




    




    




    




    




    




    




    




    




    




    




    










1















EXHIBIT A-2







SWINGLINE NOTE







$10,000,000.00

         Atlanta, Georgia

June __, 2004







FOR VALUE RECEIVED, the undersigned, DOLLAR GENERAL CORPORATION, a Tennessee
corporation (the “Borrower”), hereby promises to pay to the order of SUNTRUST
BANK (the “Lender”), for the account of its Applicable Lending Office, at the
office of SunTrust Bank, as Administrative Agent (the “Administrative Agent”),
at 303 Peachtree St., N.E., Atlanta, Georgia 30303, on the Swingline Commitment
Termination Date, the principal sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) or, if less, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the Borrower pursuant to the Credit
Agreement described below, in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement.  In addition, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender, if
any amounts evidenced by this Note are collected by or through an
attorney-at-law or in bankruptcy or other judicial proceedings.




The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.




All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and the date thereof shall be endorsed by the holder hereof on
the schedule attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in its internal records; provided, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrower to make the payments of principal and interest
in accordance with the terms of this Note and the Credit Agreement.




This Note is the Swingline Note referred to in, and is entitled to the benefits
of, the Amended and Restated Revolving Credit Agreement dated as of June __,
2004, among the Borrower, the Lender and certain other lenders parties thereto,
the Administrative Agent, KEYBANK, NATIONAL ASSOCATION and BANK OF AMERICA,
N.A., as Co-Syndication Agents, and U.S. BANK, NATIONAL ASSOCIATION and AMSOUTH
BANK, as Co-Documentation Agents (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms that are defined in the Credit Agreement being used in
this Note with the respective meanings assigned to such capitalized terms in the
Credit Agreement).  The Credit Agreement contains, among other things,
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  




THIS NOTE HAS BEEN EXECUTED AND DELIVERED BY THE BORROWER IN ATLANTA, GEORGIA,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.




 

DOLLAR GENERAL CORPORATION

    

Name:

   

Title:

 







LOANS AND PAYMENTS










Date







Amount and

Type of Loan







Payments of

Principal




Unpaid Principal

Balance of

Note




Name of Person

Making

Notation







    




    




    




    




    




    




    




    




    




    




    




    




    




    




    




    













EXHIBIT B




ASSIGNMENT AND ACCEPTANCE




Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June _____, 2004 (as further amended and in effect on the date hereof, the
“Credit Agreement”), among DOLLAR GENERAL CORPORATION, a Tennessee corporation,
the Lenders from time to time party thereto and SunTrust Bank, as Administrative
Agent for the Lenders.  Terms defined in the Credit Agreement are used herein
with the same meanings.




The Assignor hereby sells and assigns, without recourse, to the Assignee
designated below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Revolving Commitment of the
Assignor on the Assignment Date and Revolving Loans owing to the Assignor which
are outstanding on the Assignment Date, together with the participations in the
LC Exposure and the Swingline Exposure of the Assignor on the Assignment Date,
but excluding accrued interest and fees to and excluding the Assignment Date.
 The Assignee hereby acknowledges receipt of a copy of the Credit Agreement.
 From and after the Assignment Date (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
Assigned Interest, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Credit Agreement.




This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Non-U.S. Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.




This Assignment and Acceptance is made subject to the Standard Terms and
Conditions for Assignment and Assumption attached hereto as Annex 1, such
Standard Terms and Conditions being incorporated herein by reference with the
same effect as if fully set forth herein.  This Assignment and Acceptance shall
be governed by and construed in accordance with the laws of the State of
Georgia.




Date of Assignment:




Legal Name of Assignor:




Legal Name of Assignee:




Assignee’s Address for Notices:




Effective Date of Assignment:

(“Assignment Date”):




























Facility_____________
















Principal Amount Assigned

Percentage Assigned of Revolving Commitment (set forth, to at least 8 decimals,
as a percentage of the aggregate Revolving Commitments of all Lenders
thereunder)_____

Revolving Loans

$________________

______________%




The terms set forth above are hereby agreed to:




 

[Name of Assignor], as Assignor

    

By:

   

Name:

   

Title:

 







 

[Name of Assignee], as Assignee

    

By:

   

Name:

   

Title:

 







The undersigned hereby consents to the within assignment:




[Borrower]



SunTrust Bank, as Administrative Agent






By_______________________

By___________________________

Name:

Name:

Title:

Title:







SunTrust Bank, as Issuing Bank




By___________________________

Name:

Title:










ANNEX 1

[                             ]




STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION




1.

Representations and Warranties.




1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.




1.2

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and,  to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.




2.

Payments.  Choose in the alternative [Alternative A: From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.]  [Alternative B:  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.]




3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the law of the State of Georgia.
















- # -







EXHIBIT C




AMENDED AND RESTATED GUARANTY AGREEMENT







THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guarantee”) made and
delivered as of June ___, 2004, by each of the Subsidiaries of Dollar General
Corporation, a Tennessee corporation (“Borrower”), identified on the signature
pages of this Guarantee (each a “Guarantor” and collectively the “Guarantors”)
in favor of (i) each of the Lenders from time to time parties to the Credit
Agreement described below (each a “Lender” and collectively the “Lenders”), and
(ii) SUNTRUST BANK, in its capacities as Administrative Agent and Issuing Bank
under the terms of the Credit Agreement and the other Loan Documents referred to
in the Credit Agreement (in such capacities, the “Administrative Agent” and the
“Issuing Bank” respectively; the Lenders, the Administrative Agent and Issuing
Bank collectively referred to herein as the “Guaranteed Parties”).




W I T N E S S E T H:




WHEREAS, Borrower, the Lenders, the Administrative Agent, KEYBANK, NATIONAL
ASSOCATION and BANK OF AMERICA, N.A., as Co-Syndication Agents, and U.S. BANK,
NATIONAL ASSOCIATION and AMSOUTH BANK, as Co-Documentation Agents, are parties
to a certain Amended and Restated Revolving Credit Agreement dated as of June
___, 2004 (as the same may be further amended, restated, and supplemented from
time to time, the “Credit Agreement”; capitalized terms used in this Guarantee
that are defined in the Credit Agreement being used herein with the respective
meanings given to such capitalized terms in the Credit Agreement);




WHEREAS, the Credit Agreement, upon the effectiveness thereof, shall constitute
an amendment and restatement of the Existing Credit Agreement that has been
requested by Borrower to extend the maturity thereof and to amend certain other
provisions thereof;




WHEREAS, the obligations of Borrower under the Existing Credit Agreement have
been guaranteed by each of the Guarantors pursuant to a certain Guaranty
Agreement dated as of June 21, 2002 (as the same may have been amended,
supplemented and restated and is now in effect, the “Existing Guarantee”);




WHEREAS, it is a condition to the amendment and restatement of the Existing
Credit Agreement as requested by the Borrower that each Guarantor, as a
Subsidiary of Borrower, enter into this Guarantee in order to restate, reaffirm
and continue in effect its unconditional guarantee of the payment of the Loans
and all other Obligations of Borrower as provided in the Loan Documents (the
Loans and such other Obliga­tions being herein collectively referred to as the
“Guaranteed Obligations”; the term “Guaranteed Obligations” to include, without
limitation (i) all principal and interest due with respect to all Loans
outstanding under the terms of the Credit Agreement, and all reimbursement
obligations in respect of Letters of Credit issued by the Issuing Bank under the
Credit Agreement, in all cases including, without limitation, interest accruing
or that would have accrued after the filing of a petition in bankruptcy or other
insolvency proceeding (whether or not such claim for interest is allowed or
allowable in such proceeding), and all obligations and liabilities of Borrower
arising pursuant to any interest rate protection or swap agreements entered into
with one or more of the Lenders, (ii) all fees, expenses, amounts payable by
Borrower for reimbursement  or indemnification under the terms of the Credit
Agreement and any other Loan Document, and all amounts advanced by any of the
Guaranteed Parties to protect or preserve the value of any security for the
Loans and other Guaranteed Obligations, and (iii) all renewals, extensions,
modifications, and refinancings (in whole or in part) of any of the amounts
referred to in clauses (i) and (ii) above);




WHEREAS, the amendment and restatement of the Existing Credit Agreement, and the
making of the Loans and other extensions of credit thereunder, will result in
direct and substantial benefits to each Guarantor;




NOW, THEREFORE, in order to induce the Guaranteed Parties to amend and restate
the Existing Credit Agreement and to make the Loans and otherwise to extend and
continue to extend credit to Borrower hereafter, and in consideration of $10.00
and other good and valuable consideration received by Guarantor, each Guarantor
hereby declares and agrees:




1.

Each Guarantor hereby unconditionally and irrevocably guarantees to the
Guaranteed Parties, and any transferee of any of the Guaranteed Obligations,
jointly and severally, the full and prompt payment of all Guaranteed Obligations
and all costs, charges and expenses (including reasonable attorneys’ fees)
in­curred or sustained by the Guaranteed Parties in enforcing the obligations of
such Guarantor hereunder.  If any portion of the Guaranteed Obligations is not
paid when due, each Guarantor hereby agrees to and will im­mediately pay same,
without resort by the Guaranteed Parties to any other person or party.  The
obligation of each Guarantor to the Guaranteed Parties hereunder is primary,
absolute and unconditional, except as may be specifically set forth herein.  Any
and all payments by each Guarantor hereunder shall be made free and clear of,
and without deduction for, any set-off, counterclaim, recoupment, or withholding
so that, in each case, each Guaranteed Party will receive, after giving effect
to any Taxes (other than taxes applicable to the Guaranteed Party of the types
described in the definition of “Excluded Taxes” as set forth in the Credit
Agreement), the full amount that it would otherwise be entitled to receive with
respect to the Guaranteed Obligations (but without duplication of amounts for
Taxes already included in the Guaranteed Obligations).  Each Guarantor
acknowledges and agrees that this is a guarantee of payment when due, and not of
collection.




2.

This Guarantee is continuing in nature and shall be effective with respect to
the full amount outstand­ing under all Guaranteed Obligations, now existing or
hereafter made or extended, and notwithstanding (i) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or like
proceeding relating to any Guarantor or Borrower, or any action taken with
respect to this Guarantee by any trustee or receiver, or by any court, in any
such proceeding, (ii) any lack of validity or enforceability of the Credit
Agreement or the other Loan Documents, or (iii) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor.  Each Guarantor acknowledges and agrees that the number and amounts
of outstanding Guaranteed Obligations may fluctuate from time to time hereafter,
and that Borrower may make payments to the Guaranteed Parties from time to time
hereafter.  Each Guarantor expressly agrees that this Guarantee shall continue
in full force and effect notwithstanding such fluc­tuations and payments, and
whether or not any Guaranteed Obliga­tions are outstand­ing at any particular
time, until such time as all Guaranteed Obligations have been paid in full and
any commit­ment of the Guaranteed Parties under the Credit Agreement has been
terminated.




3.

Each Guarantor hereby waives notice of the Guaranteed Parties’ ac­ceptance of
this Guarantee and the creation, extension or renewal of any Loans or other
Guaranteed Obligations.  Each Guarantor hereby con­sents and agrees that, at any
time or times, without notice to or further approval from Guarantor, and without
in any way affect­ing the obligations of such Guaran­tor hereunder, the
Guaranteed Parties may, with or without consideration (i) release, compromise
with, or agree not to sue, in whole or in part, Borrower or any other obligor,
guarantor, endorser or surety on any Loans or any other Guaranteed Obligations,
(ii) renew, extend, accelerate, or increase or decrease the principal amount of
any Loans or other Guaranteed Obligations, either in whole or in part, (iii)
amend, waive, or otherwise modify any of the terms of any Loans or other
Guaranteed Obligations or of any mortgage, deed of trust, security agreement, or
other undertaking of Borrower or any other obligor, endorser, guarantor or
surety in connection with any Loans or other Guaranteed Obligations, and (iv)
apply any payment received from Borrower or from any other obligor, guarantor,
endorser or surety on the Loans or other Guaranteed Obligations to any of the
li­abilities of Borrower or of such other obligor, guarantor, en­dorser, or
surety which the Guaranteed Parties may choose.




4.

Each Guarantor hereby consents and agrees that the Guaranteed Parties may at any
time or times, either with or without con­sideration, sur­render, release or
receive any property or other collateral of any kind or nature whatsoever held
by it or for its account secur­ing any Loans or other Guaranteed Obligations, or
substitute any collateral so held by the Guaranteed Parties for other collateral
of like or differ­ent kind, without notice to or further consent from such
Guaran­tor, and such sur­render, receipt, release or substitution shall not in
any way affect the obligations of such Guarantor hereunder.  The Guaranteed
Parties shall have full authority to adjust, compromise, and receive less than
the amount due upon any such collateral, and may  enter into any accord and
satisfaction agreement with re­spect to the same as the Guaranteed Parties may
deem advisable without affect­ing the obliga­tions of such Guarantor hereunder.
 The Guaranteed Parties shall be under no duty to undertake to collect upon such
collateral or any part thereof, and no Guarantor’s obliga­tions hereunder shall
be affected by the Guaranteed Parties’ alleged negligence or mis­take in
judgment in handling, disposing of, obtaining, or failing to collect upon or
perfect a security interest in, any such collateral.




5.

Each Guarantor hereby waives presentment, demand, pro­test, and notice of
dishonor of any of the liabilities guaranteed hereby.  The Guaranteed Parties
shall have no duty or obligation (i) to proceed or exhaust any remedy against
Borrower, any other obligor, guaran­tor, endorser, or surety on any Loans or
other Guaranteed Obliga­tions, or any other security held by the Guaranteed
Parties for any Loans or other Guaranteed Obligations, or (ii) to give any
notice whatsoever to Bor­rower, any Guarantor, or any other obligor, guaran­tor,
endorser, or surety on any Loans or other Guaranteed Obliga­tions, in any case
before bringing suit, exercising rights to any such security or instituting
proceedings of any kind against any Guarantor, Borrower, or any of them, and
each Guarantor hereby waives any requirement for such actions by the Guaranteed
Parties.  Upon default by Bor­rower and the Guaranteed Parties’ demand to any
Guarantor hereunder, such Guarantor shall be held and bound to the Guaranteed
Parties directly as principal debtor in respect of the payment of the amounts
hereby guaranteed, such liability of such Guarantor being joint and several with
Borrower, each other Guarantor, and all other ob­ligors, guarantors, endorsers
and sureties on the Loans or other Guaranteed Obligations.




6.

Each Guarantor hereby waives to the fullest extent possible as against Borrower
and its assets, any and all rights, whether at law, in equity, by agreement or
otherwise, to subrogation, indemnity, reimbursement, contribution, payment or
any other claim, cause of action, right or remedy that would otherwise arise out
of any payment by such Guarantor hereunder, notwithstanding the manner or nature
of such payment including but not limited to (a) direct payment by such
Guarantor, (b) set-off by the Administrative Agent or any Lender against any
liability or deposit owed by such entity to such Guarantor, (c) recovery by the
Administrative Agent or any Lender against such Guarantor or any property of
such Guarantor, as the result of any judgment, judgment lien, or legal process,
(d) the application of the proceeds of any disposition of all or any part of the
collateral to the repayment or all or any part of the Guaranteed Obligations, or
(e) the conveyance of all or any part of any Collateral to the Administrative
Agent or the Lenders in satisfaction of all or any part of the Guaranteed
Obligations, until the indefeasible payment in full of the Guaranteed
Obligations.  The waivers set forth above are intended by each Guarantor, the
Administrative Agent, and the Lenders to be for the benefit of Borrower and such
waivers shall be enforceable by Borrower as an absolute defense to any action by
such Guarantor against Borrower or its assets which action arises out of any
payment by any Guarantor hereunder.




7.

As an independent covenant, each Guarantor hereby expressly covenants and agrees
for the benefit of the Guaranteed Parties that all obligations and liabilities
of Borrower and any other Subsidiaries of Borrower to any Guarantor of
whatsoever description, including without limitation, all intercompany
receivables of such Guarantor from Borrower and any such other Subsidiaries
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all obligations of Borrower and any such other Subsidiaries to the
Guaranteed Parties under the terms of the Credit Agreement, this Guarantee, and
the other Loan Documents (collectively, the “Senior Claims”).  If an Event of
Default shall occur, then, unless and until such Event of Default shall have
been cured, waived, or shall have otherwise ceased to exist, no direct or
indirect payment (in cash, property, securities, by set-off or otherwise) shall
be made by Borrower and any such other Subsidiaries to any Guarantor on account
of or in any manner in respect of any Junior Claim except such payments and
distributions the proceeds of which shall be applied to the payment of Senior
Claims.  




In the event of a Proceeding (as hereinafter defined), all Senior Claims shall
first be paid in full before any direct or indirect payment or distribution (in
cash, property, securities, by set-off or otherwise) shall be made to any
Guarantor on account of or in any manner in respect of any Junior Claim except
such payments and distributions the proceeds of which shall be applied to the
payment of Senior Claims.  For purposes of the immediately preceding sentence,
“Proceeding” means Borrower or any Guarantor shall commence a voluntary case
concerning itself under the United States Bankruptcy Code or any other
applicable bankruptcy laws; or any involuntary case is commenced against
Borrower or any Guarantor; or a custodian (as defined in the Bankruptcy Code or
any other applicable bankruptcy laws) is appointed for, or takes charge of, all
or any substantial part of the property of Borrower or any Guarantor, or
Borrower or any Guarantor commences any other proceedings under any
reorganization, arrangement, adjustment of debt, relief of debtor, dissolution,
insolvency or liquidation or similar law of any jurisdiction, whether commenced
against Borrower or any Guarantor, or Borrower or any Guarantor is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Borrower or any Guarantor suffers any
appointment of any custodian or the like for it or any substantial part of its
property; or Borrower or any Guarantor makes a general assignment for the
benefit of creditors; or Borrower or any Guarantor shall fail to pay, or shall
state that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; or Borrower or any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
Borrower or any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
organizational action shall be taken by Borrower or any Guarantor for the
purpose of effecting any of the foregoing.




In the event any direct or indirect payment or distribution is made to a
Guarantor in contravention of this Section 7, such payment or distribution shall
be deemed received in trust for the benefit of the Guaranteed Parties and shall
be immediately paid over to the Administrative Agent for application against the
Guaranteed Obligations in accordance with the terms of the Credit Agreement




Each Guarantor agrees to execute such additional documents as the Administrative
Agent may reasonably request to evidence the subordination provided for in this
Section 7.




8.

(a)  Upon the occurrence of an Event of Default specified in Section 8.1(g) or
(h) of the Credit Agreement with respect to the Borrower, all Guaranteed
Obligations shall automatically become immediately due and payable by the
Guarantors, without notice or other action on the part of the Guaranteed
Parties, and regardless of whether payment of the Guaranteed Obligations by
Borrower has then been accelerated.  In addition, if any event of the types
described in Section 8.1(g) or (h) of the Credit Agreement should occur with
respect to any Guarantor, and the Guaranteed Obligations of the Borrower have or
thereafter become due and payable, then the Guaranteed Obligations shall
automatically become immediately due and payable by such Guarantor, without
further notice or other action on the part of the Guaranteed Parties.




(b)

Upon the insolvency or bankruptcy of Borrower, the Guaranteed Parties’ rights
hereunder shall not be affected or impaired by their omission to prove all or
any portion of its claim, and the Guaranteed Parties may in its discre­tion
value or refrain from valuing any security held by it without in any way
releasing, reducing or otherwise affecting any Guarantor’s obligations
hereunder. Each Guarantor agrees that this Guarantee shall con­tinue to be
effective or be reinstated, as the case may be, if at any time any payment of
the liabilities hereby guaranteed are re­scinded or must otherwise be returned
or restored by the Guaranteed Parties upon the insolvency or bankruptcy of
Bor­rower or any other obligor, guaran­tor, endorser or surety on any Loans or
other Guaranteed Obligations, all as though such payment had not been made.




9.

This Guarantee is in addition to, and is not in­tended to supersede or be a
substitute for any other guarantee, suretyship agreement, or instrument which
the Guaranteed Parties may hold in connection with any Loans or other Guaranteed
Obligations and each Guarantor’s obligations hereunder shall be deemed to be
joint and several with the obligations of each other Guarantor.




10.

This Guarantee contains the entire agreement be­tween the parties relating to
the subject matter hereof, and no provision hereof may be waived or modified
except by a writing executed by each Guarantor and the Guaranteed Parties.
 There is no understanding that any person other than the Guarantors shall
execute this or any similar Guarantee.  No Guarantor’s execu­tion of this
Guarantee was based upon any facts or materials provided by the Guaranteed
Parties, nor was  any Guarantor induced to execute this Guarantee by any
representa­tion, statement or information made or furnished by the Guaranteed
Parties. Each Guarantor further acknowledges and agrees that such Guarantor
assumes sole respon­sibility for independently obtaining any information or
reports deemed nec­essary by such Guarantor in reaching any deci­sion to execute
this Guar­antee.




11.

 The failure or forbearance of the Guaranteed Parties on any oc­casion to
exercise any rights or remedies hereunder or otherwise granted to it by law or
another agreement shall not affect the obligations of any Guarantor hereunder
and shall not constitute a waiver of such right or remedy or preclude the later
or further exercise thereof.  Time is of the essence of this Guarantee and each
Guarantor’s obliga­tions here­under.




12.

  Any notice or demand which the Guaranteed Party’s may be re­quired to give to
any Guarantor may be sent or made, at any Guaranteed Parties’ option, to or on
such Guar­antor in the same manner and with the same effect as provided with
respect to notices pursuant to Section 10.1 of the Credit Agreement, when
delivered, mailed or sent by telecopy to the address or telecopier number
indicated for such Guarantor below.




13.

 This Guarantee shall bind and inure to the benefit of the respective successors
and assigns of each Guarantor and the Guaranteed Parties.




14.

 If any provision of this Guarantee or the applica­tion thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Guarantee or the application of such provision to the other persons or
circum­stances, other than those as to which it is held invalid or
un­enforceable, shall not be affected thereby, and each provision of this
Guarantee shall be valid and enforceable to the full extent permitted by law.




15.

In addition to and not in limitation of all rights of set-off that the
Guaranteed Parties may have under applicable law, the Guaranteed Parties shall,
upon the occurrence of any Event of Default and whether or not the Guaranteed
Parties have made any demand or the Guaranteed Obligations are matured, have the
right to appropriate and apply to the payment of the Guaranteed Obligations all
deposits of any Guarantor (general or special, time or demand, provisional or
final) then or thereafter held by, and other indebtedness or property then or
thereafter owing to any Guarantor by, any of the Guaranteed Parties whether or
not related to this Guarantee or any transaction hereunder.  




16.

(a)  It is the intent of each Guarantor and the Guaranteed Parties that each
Guarantor’s maximum obligations hereunder shall be:




  (i)  in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code on or within one  year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Guaranteed Parties) to be avoidable or unenforceable against
such Guarantor under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or




(ii)  in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of the
Guarantor to the Guaranteed Parties) to be avoidable or unenforceable against
such Guarantor under any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or




(iii)  in a case or proceeding commenced by or against such Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Guaranteed Parties) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.




(The substantive laws under which the possible avoidance or unenforceability of
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Guaranteed Parties) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”).




(b)

To the end set forth in Section 16(a), but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance under the
Avoidance Provisions if such Guarantor is not deemed to have received valuable
consideration, fair value or reasonably equivalent value for the Guaranteed
Obligations, or if the Guaranteed Obligations would render the Guarantor
insolvent, or leave the Guarantor with an unreasonably small capital to conduct
its business, or cause the Guarantor to have incurred debts (or to have
 intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Guaranteed Obligations are deemed
to have been incurred under the Avoidance Provisions and after giving effect to
contribution as among Guarantors, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations (or any
other obligations of such Guarantor to the Guaranteed Parties), as so reduced,
to be subject to avoidance under the Avoidance Provisions.  This Section 16(b)
is intended solely to preserve the rights of the Guaranteed Parties hereunder to
the maximum extent that would not cause the Guaranteed Obligations of any
Guarantor to be subject to avoidance under the Avoidance Provisions, and neither
such Guarantor nor any other Person shall have any right or claim under this
Section 16 as against the Guaranteed Parties that would not otherwise be
available to such Person under the Avoidance Provisions.




(c)

None of the provisions of this Section 16 are intended in any manner to alter
the obligations of any holder of subordinated Indebtedness or the rights of the
holders of “senior indebtedness” as provided by the terms of the subordinated
Indebtedness.  Accordingly, it is the intent of each of the Guarantors that, in
the event that any payment or distribution is made with respect to the
subordinated Indebtedness prior to the payment in full of the Guaranteed
Obligations by virtue of the provisions of this Section 16, in any case or
proceeding of the kinds described in clauses (i)-(iii) of Section 16(a), the
holders of the subordinated Indebtedness shall be obligated to pay or deliver
such payment or distribution to or for the benefit of the Guaranteed Parties.
 Furthermore, in respect of the Avoidance Provisions, it is the intent of each
Guarantor that the subrogation rights of the holders of subordinated
Indebtedness with respect to the obligations of the Guarantor under this
Guaranty, be subject in all respects to the provisions of Section 16(b).




17.

(a)

THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL
BE CONSTRUED IN AC­CORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.




(b)

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY DOCUMENT
RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA OR OF THE
UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF GEORGIA, AND, BY EXECUTION
AND DELIVERY OF THIS GUARANTEE, EACH GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES [CORPORATION SERVICE COMPANY] AS
ITS DESIGNEE, APPOINTEE AND AGENT OF SUCH GUARANTOR TO RECEIVE, FOR AND ON
BEHALF OF SUCH GUARANTOR, SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY DOCUMENT RELATED
HERETO AND SUCH SERVICE SHALL BE DEEMED COMPLETED THIRTY (30) DAYS AFTER MAILING
THEREOF TO SAID AGENT.  IT IS UNDERSTOOD THAT A COPY OF SUCH PROCESS SERVED ON
SUCH AGENT WILL BE PROMPTLY FORWARDED BY SUCH AGENT AND BY THE SERVER OF PROCESS
BY MAIL TO THE RESPECTIVE GUARANTOR AT ITS ADDRESS SET FORTH HEREIN, BUT THE
FAILURE OF SUCH GUARANTOR TO RECEIVE SUCH COPY SHALL NOT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS.
 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE GUARANTEED PARTIES TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER JURISDICTION.




(c)

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT
OR ANY MATTER ARISING IN CONNECTION HEREUNDER OR THEREUNDER.




18.

Upon execution and delivery by any Subsidiary of Borrower of an instrument in
the form of Annex I, such Subsidiary of Borrower shall become a Guarantor
hereunder with the same force and effect as if originally named a Guarantor
herein (each an “Additional Guarantor”).  The execution and delivery of any such
instrument shall not require the consent of any Guarantor hereunder.  The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any Additional Guarantor as a party to
this Guarantee.  




19.

This Guarantee may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.




20.

This Guarantee constitutes an amendment and restatement of the Existing
Guarantee and is not, and is not intended by the parties to be, a novation of
the Existing Guarantee.  All rights and obligations of the parties under the
Existing Guarantee as of the date hereof shall continue in full force and
effect, except as may be expressly set forth herein.  All references in the
other Loan Documents to the Existing Guarantee shall be deemed to refer to and
mean this Amended and Restated Guaranty Agreement, as the same may be further
amended, supplemented and restated from time to time.




IN WITNESS WHEREOF, each Guarantor has caused this Guaran­tee to be executed by
its duly authorized offic­er as of the date first above written.




 

GUARANTORS:

     

DOLLAR GENERAL FINANCIAL, INC.

 

(a Tennessee corporation)

    

By:

    

Name:

  

Title:







 

DADE LEASE MANAGEMENT, INC.

 

(a Delaware corporation)

    

By:

    

Name:

  

Title:







 

DOLGENCORP, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:









 

DOLGENCORP OF NEW YORK, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:







 

DOLGENCORP OF TEXAS, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:









 

DG LOGISTICS, LLC

 

(a Tennessee limited liability [company])

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL STORES, LTD.

 

(a Kentucky [corporation])

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL PARTNERS

 

(a Kentucky [general] partnership)

    

By:

    

Name:

  

Title:









 

THE GREATER CUMBERLAND INSURANCE

 

COMPANY (a Vermont corporation)

    

By:

    

Name:

  

Title:







 

NATIONS TITLE COMPANY, INC.

 

(a Tennessee corporation)

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL INTELLECTUAL

 

PROPERTY, L.P. (a Vermont limited [liability]

 

Partnership)

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL INVESTMENTS, INC.

 

(a Delaware corporation)

    

By:

    

Name:

  

Title:







 

DGC PROPERTIES LLC

 

(a Delaware limited liability company)

    

By:

    

Name:

  

Title:







 

DGC PROPERTIES OF KENTUCKY LLC

 

(a Delaware limited liability company)

    

By:

    

Name:

  

Title:




THE PROVISIONS OF SECTION 7 ABOVE HEREBY ACKNOWLEDGED AND AGREED TO:




 

DOLLAR GENERAL CORPORATION

    

By:

    

Name:

  

Title:













ANNEX I




SUPPLEMENT TO AMENDED AND RESTATED GUARANTY AGREEMENT







THIS SUPPLEMENT TO AMENDED AND RESTATED GUARANTY AGREEMENT (this “Supplement”)
made and delivered as of __________________, by _____________________________, a
__________________________ (the “Additional Guarantor”) in favor of (i) each of
the Lenders from time to time parties to the Credit Agreement described below
(each a “Lender” and collectively the “Lenders”), and (ii) SUNTRUST BANK, in its
capacities as Administrative Agent and Issuing Bank under the terms of the
Credit Agreement and the other Loan Documents referred to in the Credit
Agreement (in such capacities, the “Administrative Agent” and “Issuing Bank”
respectively; the Lenders, the Administrative Agent and Issuing Bank
collectively referred to herein as the “Guaranteed Parties”).




A.

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June __, 2004 (as the same may have been or may hereafter be further
amended, supplemented, and restated from time to time, the “Credit Agreement”),
among Dollar General Corporation, a Tennessee corporation (“Borrower”), SunTrust
Bank, as Administrative Agent, each other bank and lending institution from time
to time that has become a Lender thereunder (collectively, “Lenders”), KeyBank,
National Association, and Bank of America., as Co-Syndication Agents, and U.S.
Bank, National Association and AmSouth Bank, as Co-Documentation Agents.




B.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
Agreement (as defined in the Credit Agreement).




C.

Certain Subsidiaries of Borrower have entered into the Guaranty Agreement in
order to induce the Lenders to make Loans and other extensions of credit to
Borrower under the Credit Agreement.  Pursuant to Section 5.10 of the Credit
Agreement, certain Subsidiaries of Borrower are required to enter into the
Guaranty Agreement and become a Guarantor thereunder.  The undersigned (the
“Additional Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement and Guaranty Agreement to become a
Guarantor under the Guaranty Agreement in order to induce the Lenders to make
Loans and other extensions of credit to Borrower and as consideration for Loans
and other extensions of credit previously made.  




Accordingly, the Administrative Agent and the Additional Guarantor agree as
follows:




SECTION 1.







(a)

By its signature below, the Additional Guarantor becomes a Guarantor under the
Guaranty Agreement with the same force and effect as if originally named as a
Guarantor therein, and the Additional Guarantor hereby (a) agrees to all the
terms and provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder, and (b) represents and warrants that the representations and
warranties made with respect to each Guarantor thereunder and under the Credit
Agreement are true and correct in respect of the Additional Guarantor on and as
of the date hereof.  Each reference to a “Guarantor” in the Guaranty Agreement
shall be deemed to include the Additional Guarantor.  The Guaranty Agreement is
hereby incorporated herein by reference.




(b)

Without limiting the foregoing, the Additional Guarantor hereby jointly and
severally (with respect to the obligations of the Guarantors under the Guaranty
Agreement) irrevocably and unconditionally guarantees the punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all principal
of, and interest on, each Loan made to Borrower pursuant to the Credit
Agreement, the full and punctual payment when due of all fees, expenses,
indemnity and reimbursement payments, and other Obligations payable by Borrower
under the Credit Agreement and the other Loan Documents (including, without
limitation, interest accruing or that would have accrued after the filing of a
petition in bankruptcy or other insolvency proceeding, whether or not any claim
for interest is allowed or allowable in such proceeding), and all obligations of
Borrower arising pursuant to any interest rate protection or swap agreements
entered into with one or more of the Lenders.  Upon failure by Borrower to pay
punctually when due any such amount, the Additional Guarantor agrees that it
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in the Credit Agreement or the relevant Loan Documents, as the
case may be.  The Additional Guarantor acknowledges and agrees that this is a
guarantee of payment when due, and not of collection, and that the obligations
of the Additional Guarantor hereunder may be enforced up to the full amount
hereof without proceeding against Borrower, any security held by or on behalf of
the Lenders, or against any other Guarantor or any other party that may have
liability on all or any portion of the Guaranteed Obligations.




SECTION 2.

The Additional Guarantor represents and warrants to the Administrative Agent and
the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  




SECTION 3.

This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
agreement.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the Additional Guarantor and the Administrative Agent.
 Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.




SECTION 4.

Except as expressly supplemented hereby, the Guaranty Agreement shall remain in
full force and effect.  




SECTION 5.

This Supplement shall be governed by, and construed in accordance with, the laws
of the State of Georgia, without giving effect to the principles of conflict of
laws thereof.  




SECTION 6.

In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guaranty Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction.)  The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.  




SECTION 7.

All communications and notices hereunder shall be in writing and given as
provided in the Guaranty Agreement.  All communications and notices hereunder to
the Additional Guarantor shall be given to it at the address of Borrower as set
forth in the Credit Agreement.




IN WITNESS WHEREOF, the Additional Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.




 

[Name of Additional Guarantor]

    

By:

    

Name:

  

Title:







SUNTRUST BANK,

As Administrative Agent







By:__________________________________

Name:

Title:










EXHIBIT D




AMENDED AND RESTATED CONTRIBUTION AGREEMENT




THIS AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is entered
into as of June __, 2002, by and among DOLLAR GENERAL CORPORATION, a Tennessee
corporation (the “Principal”), each of the Subsidiaries of the Principal
identified on the signature pages of this Agreement (each a “Guarantor” and
collectively the “Guarantors”), and SUNTRUST BANK, a Georgia banking
corporation, as Administrative Agent for the Lenders (as defined in the Credit
Agreement referred to below).  




W I T N E S S E T H:




WHEREAS, the Principal, the Lenders, the Administrative Agent, KEYBANK, NATIONAL
ASSOCATION and BANK OF AMERICA, N.A., as Co-Syndication Agents, and U.S. BANK,
NATIONAL ASSOCIATION and AMSOUTH BANK, as Co-Documentation Agents, are parties
to a certain Amended and Restated Revolving Credit Agreement dated as of June
___, 2004 (as the same may be further amended, modified, and restated from time
to time, the “Credit Agreement”; capitalized terms used herein that are defined
in such Credit Agreement are used herein with the respective meanings provided
for such terms in the Credit Agreement);




WHEREAS, pursuant to the requirements of the Credit Agreement, the Guarantors
have executed and delivered an Amended and Restated Guaranty Agreement dated as
of June ___, 2004, in favor of the Administrative Agent, the Issuing Bank, and
the Lenders (as the same may hereafter from time to time be amended, modified,
and restated, the “Guaranty Agreement”);




WHEREAS, it is a further requirement and condition of the Credit Agreement that
the Guarantors execute and deliver an agreement in the form hereof in order to
restate, reaffirm and continue in effect their respective rights and obligations
under the Contribution Agreement dated as of June 21, 2002 executed by them (as
the same may have been amended, supplemented, and restated and is now in effect,
the “Existing Contribution Agreement”) in connection with the Guaranty Agreement
dated as of June 21, 2002, that is being amended and restated by the Guaranty
Agreement described above;




NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Guarantors to enter into the Guaranty Agreement,
each Guarantor and the Administrative Agent agree as follows:




SECTION 1.

Indemnity and Subrogation.  In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3), the Principal agrees that in the event a payment shall be made on
behalf of the Principal by any Guarantor under the Guaranty Agreement, the
Principal shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment.  




SECTION 2.

Contribution and Subrogation.  Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 3) that, in the event a payment shall be made by any
other Guarantor under the Guaranty Agreement and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Principal as
provided in Section 1, each Contributing Guarantor shall indemnify each Claiming
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all Guarantors on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 12, the date of the
Supplement hereto executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section 2
shall be subrogated to the rights of such Claiming Guarantor under Section 1 to
the extent of such payment.  As used herein, the term “net worth” shall mean, as
at any date of determination, the consolidated members’ capital, partners’
capital, or stockholders’ equity of each Guarantor, as the case may be, as
determined on a consolidated basis in accordance with GAAP.




SECTION 3.

Subordination.  Notwithstanding any provision of this Agreement to the contrary,
all rights of the Principal and the Guarantors under Sections 1 and 2 and all
other rights of indemnity, contribution, subrogation or reimbursement under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations owing by the Principal.  No failure
on the part of the Principal or any Guarantor to make the payments required by
Sections 1 and 2 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of the
Principal or any Guarantor with respect to its obligations hereunder, and the
Principal and each Guarantor shall remain liable for the full amount of the
obligations of the Principal and such Guarantor hereunder.




SECTION 4.

Termination.  This Agreement shall survive and be in full force and effect so
long as any Obligation owing by the Principal is outstanding and has not been
indefeasibly paid in full in cash, and so long as the Commitments in favor of
the Principal under the Credit Agreement have not been terminated.  This
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any such Obligation is rescinded
or must otherwise be restored by any Lender or any Guarantor upon the bankruptcy
or reorganization of the Principal or any Guarantor or otherwise.  




SECTION 5.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE LAWS OF THE STATE OF GEORGIA.




SECTION 6.

No Waiver; Amendment.  (a) No failure on the part of the Administrative Agent,
the Principal, or any Guarantor to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy by the
Administrative Agent, the Principal or any Guarantor preclude any other or
further exercise thereof or the exercise of any other right power or remedy.
 All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.  None of the Administrative Agent, the Principal or
the Guarantors shall be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by such parties.




(b)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into among the
Principal, the Guarantors and the Administrative Agent.




SECTION 7.

Notices.  All communications and notices hereunder shall be in writing and given
as provided in the Guaranty Agreement and addressed as specified therein.




SECTION 8.

Binding Agreement; Assignments.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of the parties that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.  Neither the
Principal nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the prior written consent of the Administrative Agent.




SECTION 9.

Survival of Agreement; Severability.  (a) All covenants and agreements made by
the Principal and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Credit Documents shall be considered to have been relied upon by the
Administrative Agent, the Lenders, the Principal, and each Guarantor, and all
covenants and agreement made herein shall survive the making of the Loans and
the issuance of the Letters of Credit, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loans, or any
Letter of Credit, or any other fee or amount payable by the Principal under the
Credit Agreement or this Agreement or under any of the other Loan Documents, is
outstanding and unpaid, or as long as any Commitments in favor of the Principal
under the Credit Agreement have not been terminated.




(b)

In case any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.




SECTION 10.

Counterparts.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but  all of which when taken together shall constitute a single
contract.  This Agreement shall be effective with respect to the Principal or
Guarantor when a counterpart bearing the signature of the Principal or such
Guarantor shall have been delivered to the Administrative Agent.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.




SECTION 11.

Effect of Contribution Agreement.  This Agreement is intended only to define the
relative rights of the Principal and the Guarantors, and nothing set forth in
this Agreement is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to  pay any amounts as and when the same shall become due
and payable in accordance with the terms of the Guaranty Agreement.  The parties
hereto acknowledge that the rights of indemnification, subrogation, and
contribution hereunder shall constitute assets in favor of each Guarantor to
which such right of indemnification, subrogation, or indemnification is owing.  




SECTION 12.

Additional Guarantors.  Pursuant to Section 5.10 of the Credit Agreement,
certain Subsidiaries of the Principal are required to enter into the Guaranty
Agreement as a Guarantor.  Upon execution and delivery, after the date hereof,
by the Administrative Agent and such a Subsidiary of an instrument in the form
of Annex I hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor hereunder.  The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.  




SECTION 13.

Amendment and Restatement.  This Agreement constitutes an amendment and
restatement of the Existing Contribution Agreement and is not, and is not
intended by the parties to be, a novation of the Existing Contribution
Agreement.  All rights and obligations of the parties under the Existing
Contribution Agreement as of the date hereof shall continue in full force and
effect, except as may be expressly set forth herein.  All references in the
other Loan Documents to the Existing Contribution Agreement shall be deemed to
refer to and mean this Amended and Restated Contribution Agreement, as the same
may be further amended, supplemented and restated from time to time.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized offices as of the date first appearing above.




 

PRINCIPAL:

     

DOLLAR GENERAL CORPORATION

 

(a Tennessee corporation)

    

By:

    

Name:

  

Title:







 

GUARANTORS:

     

DOLLAR GENERAL FINANCIAL, INC.

 

(a Tennessee corporation)

    

By:

    

Name:

  

Title:







 

DADE LEASE MANAGEMENT, INC.

 

(a Delaware corporation)

    

By:

    

Name:

  

Title:







 

DOLGENCORP, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:









 

DOLGENCORP OF NEW YORK, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:







 

DOLGENCORP OF TEXAS, INC.

 

(a Kentucky corporation)

    

By:

    

Name:

  

Title:









 

DG LOGISTICS, LLC

 

(a Tennessee limited liability [company])

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL STORES, LTD.

 

(a Kentucky [corporation])

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL PARTNERS

 

(a Kentucky [general] partnership)

    

By:

    

Name:

  

Title:









 

THE GREATER CUMBERLAND INSURANCE

 

COMPANY (a Vermont corporation)

    

By:

    

Name:

  

Title:







 

NATIONS TITLE COMPANY, INC.

 

(a Tennessee corporation)

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL INTELLECTUAL

 

PROPERTY, L.P. (a Vermont limited [liability]

 

Partnership)

    

By:

    

Name:

  

Title:







 

DOLLAR GENERAL INVESTMENTS, INC.

 

(a Delaware corporation)

    

By:

    

Name:

  

Title:







 

DGC PROPERTIES LLC

 

(a Delaware limited liability company)

    

By:

    

Name:

  

Title:







 

DGC PROPERTIES OF KENTUCKY LLC

 

(a Delaware limited liability company)

    

By:

    

Name:

  

Title:













 

SUNTRUST BANK

 

as Administrative Agent

    

By:

    

Name:

  

Title:













ANNEX I




SUPPLEMENT TO AMENDED AND

RESTATED CONTRIBUTION AGREEMENT







THIS SUPPLEMENT TO AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this
“Supplement”) dated as of ________________________, made by and between
__________________, a _________ (the “New Guarantor”), and the Administrative
Agent described in the Credit Agreement referred to below.




A.  Reference is made to (a) the Amended and Restated Revolving Credit Agreement
dated as of June ___, 2004 (as further amended, supplemented and restated from
time to time, the “Credit Agreement”), among Dollar General Corporation (the
“Principal”), SunTrust Bank, as Administrative Agent, the banks and other
lending institutions from time to time that are parties thereto (the “Lenders”),
KeyBank, National Association, and Bank of America., as Co-Syndication Agents,
and U.S. Bank, National Association and AmSouth Bank, as Co-Documentation
Agents, (b) the Amended and Restated Guaranty Agreement dated as of June ___,
2004, among the Guarantors that are parties thereto in favor of the
Administrative Agent, the Issuing Bank, and the Lenders (as further amended,
supplemented and restated from time to time, the “Guaranty Agreement”), and
(c) the Amended and Restated Contribution Agreement dated as of June ____, 2004,
among the Principal, the Guarantors, and the Administrative Agent (as further
amended, supplemented and restated from time to time, the “Contribution
Agreement”).  




B.  Capitalized terms used herein and not otherwise defined herein shall have
the meaning assigned to such terms in the Contribution Agreement or the Credit
Agreement, as the case may be.  




C.  The Principal and the Guarantors have entered into the Contribution
Agreement in order to induce the Lenders to make Loans and make other extensions
of credit to the Principal.  Pursuant to Section 5.10 of the Credit Agreement,
certain Subsidiaries of the Principal are required to enter into the Guaranty
Agreement as a Guarantor.  Section 12 of the Contribution Agreement provides
that additional Subsidiaries of the Principal may become Guarantors under the
Contribution Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Principal (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Contribution Agreement in
order to induce the Lenders to make additional Loans and make other additional
extensions of credit to the Principal and as consideration for Loans and other
extensions of credit previously made and issued.




Accordingly, the Administrative Agent and the New Guarantor agree as follows:




SECTION 1.

In accordance with Section 12 of the Contribution Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Contribution Agreement with
the same force and effect as if originally named therein as a Guarantor, and the
New Guarantor hereby agrees to all the terms and provisions of the Contribution
Agreement applicable to it as a Guarantor thereunder.  Each reference to a
“Guarantor” in the Contribution Agreement shall be deemed to include the New
Guarantor.  The Contribution Agreement is hereby incorporated herein by
reference.




SECTION 2.

The New Guarantor represents and warrants to the Administrative Agent and the
Lenders that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.




SECTION 3.

This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Administrative Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.




SECTION 4.

Except as expressly supplemented hereby, the Contribution Agreement shall remain
in full force and effect.




SECTION 5.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA.




SECTION 6.

In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, neither party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Contribution Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.




SECTION 7.

All communications and notices hereunder shall be in writing and given  as
provided in Section 7 of the Contribution Agreement.  All communications and
notices hereunder to the New Guarantor shall be given to it at the address of
the Principal as provided in the Credit Agreement.




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to Contribution Agreement as of the day and year first
above written.




 

[Name of New Guarantor]

    

By:

    

Name:

  

Title:




 

SUNTRUST BANK,

 

as Administrative Agent

    

By:

    

Name:

  

Title:










EXHIBIT 2.3




NOTICE OF BORROWING




[Date]







SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA  30308




Attention:




Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June __, 2004 (as further amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, SunTrust Bank, as Administrative Agent, KeyBank, National Association,
and Bank of America., as Co-Syndication Agents, and U.S. Bank, National
Association and AmSouth Bank, as Co-Documentation Agents.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Borrowing, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Borrowing requested hereby:




(A)

Aggregate principal amount of Borrowing 1/:









(B)

Date of Borrowing  (which is a Business Day):









(C)

Interest Rate basis 2/:









(D)

Interest Period 3/:









(E)

Location and number of Borrower’s account to which proceeds of Borrowing are to
be disbursed:






1/ Not less than $5,000,000 or a larger multiple of $1,000,000 if a Eurodollar
Borrowing, and not be less than $1,000,000 or a larger multiple of $100,000 if a
Base Rate Borrowing.

2/ Eurodollar Borrowing or Base Rate Borrowing.

3/ Which must comply with the definition of “Interest Period” and end not later
than the Commitment Termination Date.




The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are satisfied
as of the date hereof.




 

Very truly yours,

    

DOLLAR GENERAL CORPORATION

       

Name:

 

Title:










EXHIBIT 2.5




NOTICE OF SWINGLINE BORROWING




[Date]







SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA  30308




Attention:




Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June __, 2004 (as further amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, SunTrust Bank, as Administrative Agent, KeyBank, National Association,
and Bank of America., as Co-Syndication Agents, and U.S. Bank, National
Association and AmSouth Bank, as Co-Documentation Agents.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Swingline Borrowing, and the Borrower hereby requests a
Swingline Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Swingline
Borrowing requested hereby:




(A)

Aggregate principal amount of Swingline Borrowing 1/:









(B)

Date of Swingline Borrowing  (which is a Business Day):









(C)

Interest Rate basis 2/:









(D)

Location and number of Borrower’s account to which proceeds of Swingline
Borrowing are to be disbursed:









1/ Not less than $100,000 or a larger multiple of $50,000.

2/ Base Rate Borrowing or other agreed upon interest rate.




The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are satisfied
as of the date hereof.




 

Very truly yours,

    

DOLLAR GENERAL CORPORATION

       

Name:

 

Title:










EXHIBIT 2.9




NOTICE OF CONTINUATION/CONVERSION




[Date]




SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA  30308




Attention:




Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June __, 2004 (as further amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, SunTrust Bank, as Administrative Agent, KeyBank, National Association,
and Bank of America., as Co-Syndication Agents, and U.S. Bank, National
Association and AmSouth Bank, as Co-Documentation Agents.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Continuation/Conversion and the Borrower hereby requests
the conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Borrowing to be converted or continued as requested hereby:




(A)

Borrowing to which this request

applies:



 (amount)





, 200__ (Interest Period End Date)






(B)

Principal amount(s) of Borrowing to

be converted/continued1:




(1)

$






(2)

$






(3)

$









(C)

Effective date of election (must be a Business Day):




















1Not less than $5,000,000 or a larger multiple of $1,000,000 if a Eurodollar
Borrowing, and not be less than $1,000,000 or a larger multiple of $100,000 if a
Base Rate Borrowing.







(D)

Interest rates basis for each resulting Borrowing2:




(1)






(2)






(3)









(E)

Interest period for each resulting Borrowing3:




(1)






(2)






(3)

















2Eurodollar Borrowing or Base Rate Borrowing.

3Which must comply with the definition of “Interest Period” and end not later
than the Commitment Termination Date.







 

Very truly yours,

    

DOLLAR GENERAL CORPORATION

       

Name:

 

Title:










EXHIBIT 2.23




NOTICE OF REQUESTED LETTER OF CREDIT ISSUANCE




[Date]







SunTrust Bank, as

  Administrative Agent

  for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA  30308




Attention:




Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June __, 2004 (as further amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, SunTrust Bank, as Administrative Agent and Issuing Bank, KeyBank,
National Association, and Bank of America., as Co-Syndication Agents, and U.S.
Bank, National Association and AmSouth Bank, as Co-Documentation Agents.  Terms
defined in the Credit Agreement are used herein with the same meanings.  This
notice constitutes an LC Notice, and the Borrower hereby requests issuance of a
Letter of Credit as provided in the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Letter of
Credit requested hereby:




(A)

Requested date of issuance:



, 200__






(B)

Expiration date of Letter of Credit1:



, 200__






(C)

Amount of Letter of Credit2:

$









(D)

Name and address of beneficiary:
























________________

1Not later than the earlier of (x) one year from date of issuance or renewal or
extension, as the case may be, and (y) five (5) Business Days prior to the
Revolving Commitment Termination Date.

2Not less than $1,000,000







(E)

Requested form of Letter of Credit is attached to this

Notice.  




The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), and (c) of Section 3.2 of the Credit Agreement are
satisfied as of the date hereof.




 

Very truly yours,

    

DOLLAR GENERAL CORPORATION

    

By:

    

Name:

  

Title:










SCHEDULE 1.1-E




LETTERS OF CREDIT







  

AMOUNT

NO.

EXISTING LETTERS OF CREDIT

$ IN THOUSANDS

1

Irrevocable letter of credit issued by SunTrust Bank dated December 6, 2001

$6,500

 

(Letter of Credit No. NSH/F400698) to Travelers Casualty and Surety Company

   

of America and certain beneficiaries, together with all extensions, renewals,

   

modifications and replacements thereof.

 










SCHEDULE 4.5







LITIGATION




 

EXISTING LITIGATION

1

Complaint filed in the US District Court for the Northern District of Alabama

 

  to commence a collective action against the Company on behalf of current

 

  and former salaried store managers.

  

2

SEC investigation relating to the restatement of audited financial statements
for

 

  fiscal years 1999 and 1998, and certain unaudited financial information for
fiscal

 

  year 2000.










SCHEDULE 4.10




ERISA MATTERS




EXISTING ERISA MATTERS

Dollar General Corporation Retiree Medical Plan - Medical and Rx coverage

  for officers of the corporation.  The eligibility requirement is age 45 or 5
years

of service.  Coverage terminates when retiree becomes Medicare eligible or

upon the death of employee.










SCHEDULE 4.16




SUBSIDIARIES










  

JURISDICTION OF

     

INCORPORATION/

  

NO.

ENTITY

ORGANIZATION

OWNERSHIP OF CAPITAL STOCK/PARTNERS/MEMBERS

TYPE

1

Dolgencorp, Inc.

Kentucky

Dollar General Corporation

Corporation

2

Dolgencorp of Texas, Inc.

Kentucky

Dolgencorp, Inc.

Corporation

3

Dade Lease Management, Inc.

Delaware

Dollar General Corporation

Corporation

4

The Greater Cumberland Insurance Company

Vermont

Dollar General Financial, Inc.

Corporation

5

Dollar General Financial, Inc.

Tennessee

Dollar General Corporation

Corporation

6

Dollar General Intellectual Property, L.P.

Vermont

Dade Lease Management, Inc. - General Partner

Limited partnership

   

The Greater Cumberland Insurance Company - Limited Partner

 

7

Dollar General Partners

Kentucky

Dolgencorp, Inc. - General Partner

General partnership

   

Dade Lease Management, Inc. - General Partner

     

Dollar General Financial, Inc. - General Partner

 

8

Dolgencorp of New York, Inc.

Kentucky

Dolgencorp, Inc.

Corporation

9

DG Logistics, LLC

Tennessee

Dolgencorp, Inc.

Limited liability company

10

Dollar General Stores, Ltd.

Kentucky

Dolgencorp, Inc. - General Partner

Limited partnership

   

Dade Lease Management, Inc. - Limited Partner

 

11

Nations Title Company, Inc.

Tennessee

Dollar General Financial, Inc.

Corporation

12

DGC Properties LLC

Delaware

Dolgencorp, Inc.

Limited liability company

13

DGC Properties of Kentucky LLC

Delaware

Dollar General Partners

Limited liability company

14

Dollar General Investment, Inc.

Delaware

Dollar General Corporation

Corporation

15

Lonestar Administrative Servies

Tennessee

Dollar General Corporation

Corporation

16

Dollar General Global Sourcing Limited

Hong Kong

Dollar General Corporation & DGC Holdings, LLC-stockholders

Corporation

17

DGC Holdings, LLC

Delaware

Dollar General Corporation

Limited liability company










SCHEDULE 7.1

EXISTING INDEBTEDNESS

  

AMOUNT

NO.

EXISTING INDEBTEDNESS AS OF May 28, 2004

$ IN THOUSANDS

1

Indenture dated as of June 21, 2000 between Dollar General Corporation as
Issuer,

$200,000

 

  the Guarantors and First Union National Bank as Trustee, governing the
Borrower's

   

  8 5/8% Notes due June 15, 2010

 

2

Lease and Agreement dated as of April 30, 1997 between Sun-Dollar, L.P. as
Landlord

$51,971

 

  and Dollar General Corporation as Tenant (South Boston, VA distribution
center);

   

  (Capital Lease Obligation)

 

3

Lease dated as of January 19, 1999 between DG Ardmore, LLC as Landlord and

$40,643

 

  Dollar General Corporation as Tenant (Ardmore, OK distribution center)

   

  (Capital Lease Obligation)

 

4

Lease Agreement dated as of June 1, 2000 between FU/DG Fulton, LLC as Lessor and

$10,498

 

  Dollar General Corporation as Lessee (Fulton, MO distribution center)

   

  (Capital Lease Obligation)

 

5

Lease Agreement dated as of June 1, 2000 between FU/DG Indianola, LLC as Lessor

$7,286

 

  and Dollar General Corporation as Lessee (Indianola, MS  distribution center)

   

  (Capital Lease Obligation)

 

6

Equipment Lease dated as of July 28, 1999 between First Union Commercial

$8,216

 

  Corporation as Lessor and Dollar General Corporation as Lessee

   

  (Synthetic Lease Obligation for airplane)

 

7

Term Lease Master Agreement dated as of November 14, 1994 between IBM Credit

$11,507

 

  Corporation as Lessor and Dollar General Corp as Lessee

   

  (Capital Lease Obligation)

 

8

Motor Vehicle Fleet Open-End Finance Lease Agreement dated as of April 3, 2002

$4,474

 

  between D.L. Peterson Trust as Lessor and Dolgencorp, Inc. as Lessee

   

  (Capital Lease Obligation)

 

9

Standby letter of credit, Bank of America as Issuer, Dollar General Corporation

$1,959

 

  as Applicant and National Union Fire Insurance as Beneficiary - (face amount)

 

10

Standby letter of credit, Bank of America as Issuer, Dollar General Corporation

$73

 

  as Applicant and Ace American Insurance Group as Beneficiary - (face amount)

 

11

Standby letter of credit line, Farmers National Bank as lender and Dollar
General

$87

 

  Corporation as borrower ($250 line of credit; $87 face amount)

 

12

Standby letter of credit, SunTrust Bank as Issuer and Dollar General

$365

 

  Corporation and Dolgencorp, Inc as Applicant and Georgia Self-Insurers
Guaranty

   

  Trust Fund as Beneficiary - (face amount)

 



























SCHEDULE 7.2




LIENS




NO.

EXISTING LIENS ($ IN THOUSANDS) as of May 28, 2004

1 - 8

Leases described in items 1 through 8 of Schedule 7.1 and extensions, renewals,

 

  modifications and replacements thereof

9

Cash collateral held by Texas Workers' Compensation Commission in the amount

 

  of $16,000 and extensions, renewals, modifications and replacements thereof.

10

Security interests granted in goods that are the subjects of drafts drawn under
the

 

  trade letters of credit issued pursuant to the Continuing Reimbursement for
Letters

 

  of Credit between U.S. Bank National Association, Dolgencorp, Inc., and

 

  Dollar General Corporation, and extensions, renewals, modifications and

 

  replacements thereof

11

Security interests granted in goods that are the subjects of drafts drawn under
the

 

  Authorization and Agreement for Treasury Services between Bank of America

 

  Corporation and Dollar General Corporation, and extensions, renewals,
modifications

 

  and replacements thereof

12

Security interests granted in goods that are the subjects of drafts drawn under
the

 

  trade letters of credit issued pursuant to the Master Letter of Credit
Agreement

 

  between LaSalle Bank National Association, Dolgencorp, Inc. and Dollar

 

  General Corporation, and extensions, renewals, modifications and replacements

 

  thereof

13

The Greater Cumberland Insurance Company cash collateral in the amount of $250
as

 

  of May 28, 2004, and extensions, renewals, modifications and replacements
thereof

14

Cash deposits as of May 28, 2004 held by various utility companies securing
utility

 

  payments of retail locations and extensions, renewals, modifications and

 

  replacements thereof










SCHEDULE 7.4




INVESTMENTS




  

AMOUNT

NO.

EXISTING INVESTMENTS as of May 28, 2004

$ IN THOUSANDS

1

Purchase of Secured Promissory Notes, dated April 30,

$48,664

 

 1997 and July 31, 1998 between Sun-Dollar L.P. and

   

 Principal Mutual Life Insurance Company, from

   

 Principal Life Insurance Company on May 29, 2003

 





FOOTNOTES








